          Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 1 of 63



  1    Joseph M. Pleasant, Esq. (State Bar Number 179571)
       jpleasant@reese I awgro up. com
  2    3168 Lionshead Avenue
       Carlsbad, CA 92010
  3    Telephone 7 60.842.5850x220
       Attorney for defendants REESE LAW GROUP, APC
  4

  tr
  J    Susan M. Benson, Esq. (State Bar Number 146837)
       sbenson@bensonlegal.net
  6    Benson LegalAPC
       6345 Balboa Boulevard, Suite 365
 1     Encino, CA 91316
       (818) 708-1250
  B    Attorneys for Defendants REESE LAW GROUP, APC



10
                                       LINITED STATES DISTzuCT COURT
11

1,2                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

13       ANGELA J,DIAZ,                                          Case No. 2:19 -cv -00995-MCE-CKD
I4
                                    Plaintiff                    DEFENDANT REESE LAW GROUP'S
15                                                               NOTICE OF SPECIAL MOTION TO
                                                                 STRIKE
I6       REESE LAW GROUP
71                                                               Date: July 25,2079
                                     Defendant.                  Time: 2:00 P.M
1B                                                               Hon. Honorable Morrison C. England, Jr
                                                                 Courtroom: 7
L9

20
              Please take notice that on the date, time and Couftroom set forth above located at 501     I Street,
2I
       Sacramento, CA 95814, Defendant REESE LAW GROUP            will move to strike Count II (Violation of the
22

23     Rosenthal Act) of plaintiff s complaint under California Code of Civ. Proc. $425.16 (California's Anti-

24     SLAPP statute). Said motion will be based upon this notice, a memorandum of points and authorities

25

26

21

2B


       NOTICE OF SPECIAL MOTION TO STRIKE                                Case   No. 2: 19 -cv -00995-MCE-CKD
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 2 of 63



      and the declarations of James Delaney and Michael Campbell
 1

 2
      DATED: June 18,2019                                     BENSON LEGAL APC
 3

 4
                                                                   /s/ Susan M. Benson
 tr
 J
                                                              Susan M. Benson, Esq. for Defendants
 6                                                            REESE LAW GROUP, APC

 1

 B




10

11

I2
13

1"4

15

L6
1'1

18

I9
20

2I
22

ZJ

24

25

26



2B
                                                      2
      NOTICE OF SPECIAL MOTION TO STRIKE                            Case   No. 2: 19 -cv-00995-MCE-CKD
            Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 3 of 63



     Joseph M. Pleasant, Esq. (State Bar Number 179571)
 I
     jpleasant@reeselawgroup. com
 2   Reese Law Group, APLC
     3168 Lionshead Avenue
 3   Carlsbad, CA92010
 4
     Telephone 7 60-842-5850
     Attorneys for Plaintiff REESE LAW GROUP, APLC
 5
     Susan M. Benson, Esq. (State Bar Number 146837)
 6
     sbenson@bensonlegal.net
 7   Benson Legal APC
     6345 Balboa Boulevard, Suite 365
 8   Encino, CA 91316

     Attorneys for Defendant REESE LAW GROUP, APC
10
                  UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
l1

l2                                                SACRAMENTO DIVISION

l3
14
           ANGELA J,DIAZ,                                      Case No. 2: 1 9-cv-00995-MCE-CKD

15                                              Plaintiff,     DEFENDANT REESE LAW GROUP'S
                                                               SPECIAL MOTION TO STRIKE AND
t6
           V                                                   MEMORANDUM OF POINTS &
17                                                             AUTHORITIES
           REESE LAW GROUP,
18                                                             Date: July 25,2019
                                                Defendant      Time: 2:00 P.M
t9
                                                               Hon. Honorable Morrison C. England, Jr
20                                                             Courtroom: 7

21

22
                 Defendant, REESE LAW GROUP ("Reese") moves to strike Count II of plaintiff s complaint
ZJ
         (Violation of the Rosenthal Act) under California Code of Civil Procedure   $ 425. 16 based upon the
24

25       following points and authorities.

26
         Date:   June 18,2019
27                                                               By: ls/ Susan Benson
                                                                 Susan Benson, E,sq.
28                                                               for Defendant REESE LAW GROUP


         Defendant's Special Motion to Strike
          Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 4 of 63



                                                 TABLE OF CONTENTS

 2   MEMORANDUM OF POINTS & AUTHORITIES.                                                                 I

 3   I.      INTRODUCTION                                                                                I
 4
     II.     FACTUALBACKGROUND..                                                                         1

 5
             A.        Diaz defaults on her credit card with Wells Fargo                                 1
 6

 7           B.        Reese receives the account, reviews    it and   sends a demand letter             1




 8           C.        Diaz sues Reese alleging collection law violations     ...                        J


             D.        Wells Fargo files its collection action against Diaz
10

l1
     ilI.    PLAINTIFF'S ROSENTHAL CLAIM IS SUBJECT TO CALIFORNIA'S
             ANTI-SLAPP LAW...                                                                           -1


l2
             A.        California's anti-SLAPP law was enacted to protect fundamental constitutional
13                     rights and is to be construed broadly..............                             ..J

t4
             B.        Anti-SLAPP motions may challenge state claims in federal court.                 ..4
l5
16
              C.       The anti-SLAPP law requires a two-step analysis.....                            ..5


t7   IV       STEP 1: REESE ENGAGED IN A PROTECTED, LITIGATION RELATED
             ACTIVITY                                                                                    5
18

19
     V        STEP    2: DIAZ CANNOT MEET HER BURDEN OF SHOWING A PROBABILITY
              OF PRE,VAILING.......                                                                    ..6
20

2t
              A.       The factual allegations                                                         .,7


22            B.       The state theories incorporating federal statutes

23                              The failure to include a required disclosure claim is
24                              contradicted by plaintiff s evidence ..............

25                     11.      The failure to conduct a meaningful review clairn is
                                unsupported by any evidence                                              8
26

27            C.       The Rosenthal claim is barred by the litigation privilege                       I7

28



     Plaintifls Points & Authorities
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 5 of 63



 1
     VI.      CONCLUSION                                                                              18
 2

 J

 4
                                           TABLE OF AUTHORITIES

 5   CASES
 6   Baral v. Schnitt (2016) 1 Cal.Sth376                                                     ,,,..4,5
 7
     Boon v. Professional Collection Consultants (2013) 978 F.Supp .2d 1157                   ....... 18
 8
     Briggs v. Eden Council for Hope & Opportunity (1999) 19 Cal.4th 1 106                    ..,.,4,6

     Conroy v. Spitzer (1999) 70 Cal.App .4th      1446                                         ......1
l0
     Digerati Holdings, LLC v. Young Money Entertainment, LLC (2011) 194 Cal.App.4th873........6
ll
t2   Hilton v. Hallmark Cards (9th Cir.2010) 599 F.3d 894                                   ...........4

13   Knoell v. Petrovich (1999) 76 Cal. App. 4th 164        ..                                       17

14   Larmour v. Campanale (1979) 96 Cal. App. 3d 566...........                               .......18
l5
     Lerette v. Dean Witter Org., Inc., (I976) 60 Cal. App. 3d 573 ....                              18
16
     Ludwigv. Superior Court (1995) 37 Cal.App.4th           8                                      ..5
l7
     Malin v. Singer (2013) 217 Cal.App.4th1283          ......                                     .,6
l8
     Navellier v. Sletten (2002) 29 Cal4th 82................                                       ..5
19

20   Neville v. Chudacoff (2008) 160 CA4th 1255 .......                                             ..5

21   Rubin v. Green (1993) 4 Cal.4th 1187...                                                         t7
22   Seltzer v. Barnes (2010) 182 CA4th 953 ................                                        ..5
23
     Silberg v. Anderson (1990) 50 Cal. 3d 205.............                                          t7
24
     Simmons v. Allstate Ins. Co. (2001) 92 Cal.App.4th 1068 .....                               7, l0
25
     Simpson Strong-Tie Company v. Gore (2010) 49 Cal.4th 12.............
26
     Sylmar Air Conditioning v. Pueblo Contracting Services, Inc. (2004) 122 CaLApp.4th 1049 ...... 4
27

28
     Thompson v. Occidental Life Ins. Co. (1973) 9 Cal.3d 904                                       11

                                                                 ii

     Plaintifls Points & Authorities
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 6 of 63



     United States ex rel. Newsham v. Lockheed Missiles & Space Company, Inc. (9thCir.I999)
 I
                   190 F.3d 963                                                                   4
 2
     Varian Medical Systems v. Delfino (2005) 35 Cal.4th 180    .                               4,5
 a
 J

 4
     STATUTES
 5

 6   California Civil Code $47............                                                    17, 18

 7   California Civil Code $1788.17                                                       7,8,   18

 8   California Code of Civil Procedu re       $ 425.16                            3,4,5,6,7,17


10
     Title   15 U.S.C.   $1692f        .....                                                    7,8
lt
12

t3

l4
15

t6
t7
l8
r9

20

2l
22

23

24

25

26

27

28
                                                          lll


     Plaintifls Points & Authorities
           Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 7 of 63



                                 MEMORANDUM OF POINTS & AUTHORITIES
 I

 2             I.       INTRODUCTION

 J             Plaintiff Angela Draz ("Diaz")    has filed an action against Reese Law Group ("Reese")
 4
     alleging Reese violated state and federal debt collection laws by sending a demand letter to her on
 5
     behalf of its client, Wells Fargo, in an attempt to collect a debt. Reese challenges her state claim
 6

 7   through this special motion to strike based upon the following.

 8             II.      FACTUAL BACKGROUND

                        A.     Diaz defaults on her credit card with Wells Fargo
l0
              Plaintiff has admitted that she obtained   a   line of credit through Wells Fargo, fell behind on
ll
l2   her payments and is currently in default. (Complaint        flfll0-11). Wells Fargo thereafter   sent the   file

13   to Reese to collect this debt. (Complaint ul2) (Delaney decl. fl 17).
l4
                        B.     Reese receives the account, reviews      it and sends a demand letter
15
               On May 1,2019, Reese received Diaz' account from Wells Fargo for the purpose of
l6
t7   collecting the subject debt. Before initiating any communication with debtors, however, Reese

l8   implements and follows various procedures to ensure there is evidentiary support for the debt and
r9
     there is no legal impediment to     litigation. (Delaney decl. flfl4-16). On May 7,2019, attorney
20
     James Delaney ("Delaney") followed these procedures by performing the            firm's multi-step review of
21

22   the   file.   (Delaney decl. fl!1l6-20). Only after completing and documenting his review did he sign

23   the demand letter. (Delaney decl. flfll6-20). He then routed the letter for scanning into the firm's
24
     record keeping system and caused it to be mailed to plaintiff. (Delaney decl. flfll6-20).
25

26

27

28



     Defendant's Memorandum of Points & Authorities
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 8 of 63




 2           The body of the letter states:

 J                    This law firm represents WELLS FARGO BANK, N.A. Your file was
 4                    forwarded to'us for collection. The amount of your debt you owe to WELLS
                      FARGO BANK, N.A. is 511,952,39. Please note that if a lawsuit is initiated to
 5                    collect the claim amount, and if our client prevails, a judgment may be entered
                      against you which may include not only the principal amount but also the cost
 6
                      of filing the lawsuit, the cost of serving the lawsuit and, when allowed by law,
 7                    reasonable attorney's fees. We urge you to contact Michael Campbell, Ext.
                      256, a non-attorney collection assistant.
 8

                      S
                     /James E. Delaney, Esq/ fsigned in blue ink]
10                   James E. Delaney, Esq.

l1
                                     This Communication is from a Debt Collector
t2                                         IMPORTANT LEGAL NOTICE
                                                  FEDERAL NOTICE
13                   Unless you notify us, within 30 days after receipt of this noticeo that you
t4                   dispute the validity of this debt or any portion thereof, the debt will be
                     assumed to be valid. lf you notiff us, in writing, within the 30 day period,
t5                   that the debt or portion thereof, is disputed, we will obtain verification of
                     the debt or obtain a copy of the judgment against you and a copy of such
l6
                     verification of the debt or judgment will be mailed to you. lf you notify us,
l7                   in writing, within 30 days following receipt of this notice, we will also
                     provide you with the name and address of the original creditor, if
18                   different from the current creditor. This letter is an attempt to collect a
t9                   debt and any information obtained will be used for that purpose.

20                                           CALIFORNIA NOTICE
                     The state Rosenthal Fair Debt collection Practices Act and the federal
2l                   Fair Debt Collection Practices Act require that, except under unusual
22                   circumstances, collectors may not contact you before 8 a.m. or after 9 p.m.
                     They may not harass you by using threats of violence or arrest or by using
ZJ                   obscene language. Collectors may not use false or misleading statements
24
                     or call you at work if they know or have reason to know that you may not
                     receive personal calls at work. For the most part, collectors may not tell
25                   another person, other than your attorney or spouse, about your debt.
                     Collectors may contact another person to confirm your location or enforce
26
                     a judgmenf. For more information about debt collection activities, you
27                   may contact the Federal Trade Commission at l-877-FTC-HELP or
                     rvwlv.ltc.gov.
28
                                                         2


     Defendant's Memorandum of Points & Authorities
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 9 of 63




 I
     (Delany decl.'1J20, Exhibit I thereto)
 2
             Ms. Diaz received this letter and attached a copy of it to her complaint. (Complaint, Exhibit
 a
 J

 4
     A). On May     13, 2019, she called Reese and       left   a message   for   a return   call. (Campbell Decl.   fl fl2-

 5   3). Mike Campbell,     a customer service representative, teturned her            call.   She acknowledged she

 6
     received the letter and offered to pay $100.00 per month. (Campbell Decl. fl fl2-3). Since that was
 7
     not acceptable, she became frustrated, threatened to file for bankruptcy and terminated the call.
 8




10                   C.      Diaz sues Reese alleging collection law violations
l1
             On May 31,2019, plaintiff filed the instant action against Reese alleging violations of the
t2
     Federal Fair Debt Collection Practices Act ("FDCPA") and the California Rosenthal Act
l3
     ("Rosenthal Act") based on Reese's demand letter
l4
15                   D.      Wells Fargo files its collection action against Diaz.
t6
             After investigating Diaz' complaint and conferring with Wells Fargo, Reese drafted and filed
l7
     Wells Fargo's lawsuit against Diaz to collect the subject debt. (Delaney Decl.                 '1f21).
l8
t9           ilI.    PLAINTIFF'S ROSENTHAL CLAIM IS SUBJECT TO CALIFORNIA'S
                     ANTI-SLAPP LAW.
20
             Reese challenges    plaintiff   s   Rosenthal claim through California's anti-SLAPP law
21

22                   A.      California's anti-SLAPP law was enacted to protect fundamental
                             constitutional rights and is to be construed broadly.
23

24           In 7992, in response to the "disturbing increase" in meritless lawsuits brought to "chill               the

25   valid exercise of the constitutional rights of freedom of speech and petition for the redress of
26
     grievances," the Legislature enacted Code of Civil Procedure section425.l6 ($ 425.16), California's
27
     anti-SLAPP statute. (Stats. 7992, ch.126, 5 2.) Section 425.16 provides for a special motion to
28
                                                                 J


     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 10 of 63



     strike, "a procedure for weeding out, at an early state, meritless claims arising from protected
 I

2    activity." (Baral v. Schnitt (2016)   1   Cal.sth 376,384 (Baral).) The Legislature's objective was to

3    provide a "quick and inexpensive method for unmasking and dismissing" such lawsuits, called
4
     SLAPPs, so they can be resolved "expeditiously." (Sylmar Air Conditioning v. Pueblo Contracting
 5
     Services, Inc. (2004) 122 CalApp.4th 1049,        1055-56.) In reaction to court rulings that had
 6

 7   interpreted the statute too narrowly, the Legislature amended the statute in 1997 to direct that it

 8   "shall be construed broadly." (Stats. 1997, ch.271, 5 1 famending $ 25.16, subd. (a)].) As the

     California Supreme Court explained, "'the point of the anti-SLAPP statute is that you have a right
10
     not to be dragged through the courts because you exercised your constitutional rights."' (Varian
l1

t2   Medical Systems v. Deffino (2005) 35 Cal.4th 180, 193 (Varian) [emphasis in original; citation

13   omitted].) Therefore, "whenever possible, fcourts] should interpret       the First.A.mendment and
l4
     section 425.16 in a manner 'favorable to the exercise of freedom of speech, not to its curtailment."l
l5
     (Briggs v. Eden Council for Hope & Opporrunity (1999) 19 Cal.4th I 106,         1   ll9   (Briggs) [citation
l6
l7   omittedl.)

l8
                     B.      Anti-SLAPP motions may challenge state claims in federal court.
t9
20           The Ninth Circuit Court of Appeals has determined that a motion under 5425.16 may be

2t
     brought in its district courts (United States ex rel. Newsham v. Lockheed Missiles & Space Company,
22
     Lnc.,190 F.3d 963,972 (9th Cir.1999),cerr. denied,530 U.S. 1203,120 S.Ct.2196, 147 L.Ed.zd
23

24   232 (2000)) to challenge non-federal clairns . (Hilton v. Hallmark Cards (9th Cir.2010) 599 F.3d

25   894, 901).
26

27

28
                                                             4


     Defendant's Memorandum of Points & Autholities
          Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 11 of 63




 2                    C.     The anti-SLAPP law requires a two-step analysis.

 3             Section 425.16 sets forth a two-step process. First, the defendant must make a prima facie
 4
     showing that the plaintiff s cause of action arises from an act of the defendant in furtherance of the
 5
     right of petition and/or the right of free speech in connection with        a   public issue. ($ 425.16, subd
 6

 7   (bX1); Navellier v. Sletten (2002) 29 Cal.4th 82, 88 (Navellier); Simpson Strong-Tie Company                v.


 8   Gore (2010) 49 Cal. th 12,21.) If the defendant makes this showing, the burden shifts to the

     plaintiff to establish a probability of prevailing on the claims. ($ 425.16, subd. (b); Navellier, supra,
10
     at   p. 89.) If the plaintiff does not meet this burden, the defendant's motion must be granted.
ll
l2   (Varian, supra, 35 Cal.4th atp. 192.) If the plaintiff establishes a probability of prevailing as to

l3   some, but not all, of the activity protected by section 425.76, then those allegations of protected
t4
     activity for which plaintiff has not shown       a   probability of prevailing should be struck. (See Baral,
15
     supra, 1 Cal.Sth at pp. 393-94, 396.).
t6
17             IV     STEP 1: REESE BNGAGED IN A PROTECTED, LITIGATION RELATED
                      ACTIVITY.
18

19
              As to Reese's threshold showing, "the critical consideration is whether the cause of action is

20   based on the defendant's protected free speech or petitioning activity." (Navellier v. Sletten (2002)

21
     29 Cal.4th 82,   89). In the regard, "[t]he constitutional right      to petition ... includes the basic act of
22
     filing litigation or otherwise seeking administrative action." (Ludwig v. Superior Court (1995)                  37
23

24
     Cal.App.4th 8, 19). A statement or writing is "in connection with" litigation if it "relates to          tl're


25   substantive issues in the litigation and is directed to persons having some interest in the litigation."

26
     (Neville v. Chudaco.ff (2008) 160 CA4th 1255,1266, Seltzer v. Barnes (2010) 182 CA4th 953,962)
27
     "Ordinarily,   a demand letter sent   in anticipation of litigation is a legitirnate speech or petitioning
28
                                                                5



     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 12 of 63



     activity that is protected under section 425.16. (See ,Brzggs v. Eden Council for Hope & Opportunity

2    (1999)19Cal.4th 1106, 1115,81 Cal.Rptr.2d4ll,969P.2d564l" 'communicationspreparatoryto
a
J
     or in anticipation of the bringing of an action or other official proceeding'                "   are protected   by section
4
     425 .I   6l   (B   ri   ggs   ))"   (Mal in v. Singer (2013) 217 Cal. App.4th 1283, 1293).
 5
                              The California Supreme Court has stated that a prelitigation communication is
 6
                              privileged if it"relates to litigation that is contemplated in goodfaitlt and
 7                            under serious considerution." (Action Apartment Assn., Inc. v. City of Santa
                              Monica (2007) 41 Cal.4th 1232,1251) "Good faith" in this context refers to a
 8                            good faith intention to file a lawsuit rather than a good faith belief in the truth
                                                                                                  have stated that
                              a prelitigation statement falls within clause   (1) or (2) of section 425.16,
10                            subdivision (e) if the statement " 'concernfs] the subject of the dispute' and is
                              made 'in anticipation of litigation "contemplated in good faith and under
11
                              serious consideration"' [citation]."
t2
     [emphasis added] (Digerati Holdings, LLC v. Young Money Entertainment, LLC (2011) I94
l3
l4   Cal.App.4th 873, 887).

15             Accordingly, Reese's pre-litigation demand letter was clearly protected under section 425.16.
16
     It pertained to Diaz' debt to Wells Fargo. It was made in anticipation of litigation, in good faith, and
t7
     in the course of moving the file towards litigation which has since been               filed.      (Delany Decl. fl 21).
18

l9   Accordingly, Reese has met its burden of demonstrating that its conduct was protected litigation

20   activity covered by the anti-SLAPP statute. The burden now shifts to plaintiff to show a probability
2l
     of prevailing.
22
               V              STEP ZzDTLZ CANNOT MEET HER BURDEN OF SHOWING A
23                            PROBABILITY OF PREVAILING
24
                   To establish a "probability" of prevailing on a claim, a plaintiff facing a 5425.16 motion must
25
     "make a prima facie showing of facts which would, if credited, support                 a   judgment in his favor."
26

27

28
                                                                      6


     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 13 of 63



     (Conroy v. Spitzer (1999) 70 Cal.App .4th 1446, 1451). A section 425.16 motion, like a summary
 I

 2   judgment motion, "pierces the pleadings and requires an evidentiary showing." (Simmons v. Allstate

 J   Ins. Co. (2001) 92 Cal.App.4th 1068, 1073). Thus, it is plaintiffls burden to make an evidentiary
 4
     showing that Reese violated Civil Code $1788.17 based upon the conduct alleged in her complaint.
 5

 6
                     A.      The factual allegations

 7           The only factual allegations in plaintiff s complaint pertaining to Reese's alleged misconduct

 8   are based upon sending the demand        letter. The details alleged regarding this letter are as follows.

                 .   Reese sent a collection letter that failed to include the languag e "any information
l0
                     obtained will be used for that purpose." (Complaint fll5)
11

l2               .   The letter was digitally signed by Delaney. (Complaint         fll6)
t3               .   Delaney did not adequately review the file before sending the letter. (Complaint'1J17).
t4
             There are no other factual allegations or details in the complaint perlaining to Reese's alleged
l5
16
     misconduct.

17                   B.      The theories of liability
18
             Plaintiff s Rosenthal claim is based upon Civil Code $1788.17 (Complaint flfl37-43) which
t9
     incorporates certain provisions of the FDCPA. In this regard, plaintiff alleges that sending the
20

2t   demand letter violated 15 U.S.C. $1692e (Complaintn42) which prohibits a debt collector from

22   using any false deceptive, or misleading representation or means in connection with the collection           of
23
     any debt, and $1692f (Complaint tf42 ) which prohibits using an unfair or unconscionable means to
24
     attempt to collect a debt. The Rosenthal claim is based on the same conduct incorporating these
25

26
     federal statutes through Civil Code $1788.17. (Complaint flfl37-43        ).   Thus, to analyze the state

27

28
                                                            7


     Defendant's Memorandum of Points & Authorities
         Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 14 of 63



     $1788.17 claim to which this motion is directed, we must analyze the federal $1692e and $1692f

 2   claims upon which that claim is based

 3                            t.         The failure to include a required disclosure theory is
 4
                                         contradicted by plaintiff s evidence

 5            Plaintiff has alleged that Reese ".....deceptively failed to disclose in its dunning letter that
 6
     any information obtained would be used for the purpose of debt collection" (Complaint fl15) and that
 7
     this violated $1692e because it was a false or misleading communication. While it is true that
 8

     $   1692e(1 1) requires that in the     initial written communication with   a   debtor, the   phu'ase "any


10   information obtained will be used for that purpose," along with other language, must be included,
l1
     the last sentence of the "federal notice" part of the letter includes thisspecific language.
12
                       ... This letter is an attempt to collect a debt and any information obtained
                      ..
l3                    will be used for that purpose.
14
     (Delaney decl. !f20, Exhibit 1 thereto). Astonishingly, plaintiff even attached this one-page letter to
l5
     her complaint which included the required language, yet she alleged it was not included.
16

17   (Complaint, Exhibit A).

18             In any event, plaintiff   s   claim Reese violated $1692e(11) fails as a matter of law because the
t9
     language at issue is expressly included in the letter. Accordingly, she cannot show a probability             of
20
     prevailing on this theory.
2l
22                            ii.        The failure to conduct a meaningful review claim is
                                         unsupported by any evidence
ZJ

24
               The complaint also alleges that Delaney failed to conduct a meaningful review of the file

25   before sending the letter thereby making the letter misleading. The allegations that pertain to this

26
     theory are as follows.
27

28
                                                               8



     Defendant's Mernorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 15 of 63



                        16. Moreover, the letter's salutation read "Sincerely," and is digitally signed
                     by one of Defendant's attorneys, "James E. Delaney."
 2
                        17. As such, the letter represented that it was sent by Mr. Delaney after he
 J
                     had engaged in a meaningful review of Plaintiff s account prior to sending the
 4
                     letter.

 5                      18. Moreover, Defendant's collection letter is form letter based on a quick
                     inspection of its contents and format. Therefore, only a simple cut and paste
 6
                     exercise is needed to change the personal information of the recipient
 7
                         19. As a result of Defendant's misrepresentation regarding the extent to
 8                   which an attorney reviewed the collection letter prior to sending it to Plaintifi
                     Plaintiff felt an undue sense of anxiety that she would be subjected to legal
                               prompt payment was not
l0
     (Complaint flfl 16-19). In sum, plaintiff concludes nothing other than the use of a short, simple
ll
t2   letter with a digital signature means that Delaney did not conduct a meaningful review of the file

l3   before mailing   it.   This conclusion, however, is speculative, nonsensical and unsupported by any
t4
     evidence.
l5
             To begin, neither plaintiff, nor her counsel, Mr. Wajdaw, have ever worked in Reese's office.
t6
t7   (Delaney decl. fl15). As such, they are not privy to Reese's procedures for different clients, its

18   staffing, its infrastructure, the volume of work it handles for different clients, the type of work it
t9
     handles for different clients, the information and evidence its clients provide, when that information
20
     is provided or how Reese allocates its resources to different clients in its review of files or any other
21

22   tasks or activities or the procedures adopted to review Wells Fargo accounts. Thus, they cannot

23   even lay a foundation about what occurred regarding the review of        plaintiff   s   file.   The only
24
     evidence to which they are privy is the demand letter    itself.   However, that letter says nothing about
25
     what type of review took place before it was mailed. Nothing.
26

27

28
                                                          9


     Defendant's Memorandum of Points & Authorities
         Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 16 of 63



              The sirnplicity of the letter tells plaintiff nothing about the review that preceded    it. A

2    demand letter for this type of debt should be short and       sirnple. If it identifies the debtor, the
a
J    creditor, the account number and the amount due, and, if it includes the required state and federal
4
     disclosules, it is perfectly appropriate.
 5
              As to the digital signature allegation, even if true, likewise, that would say nothing about the
 6

 7   extent of the file review that preceded     it.   The manner of signing a document is simply irrelevant.

 8   A meaningful review may or may not occur if           a document is signed   in ink. digitally signed, e-signed

     signed or not signed at    all.   The fact that Mr. Wajda ("Wajda") e-signed his client's complaint does
l0
     not mean he failed to conduct a meaningful review of the evidence in support of his allegations.l
1l

12            Beyond that, plaintiff cannot lay a foundation to demonstrate a digital signature was used.

l3   Neither plaintiff nor her attorney witnessed Delany sign the document. And while a pen signature is
14
     not required, that is exactly how Delany sigr-red the letter, with a pen in blue     ink. (Delaney Decl.
15

t6   fl20). But even if plaintiff could lay a foundation as to this assefiion, and, even if this created       an


t7   issue of fact as to whether a digital signature was used,      it would still not reflect on the nature of the

18   review that preceded the signature or the rnailing of the demand letter. Again, the marrner in which
19
     the signature was placed on the document does not matter.
20
              The relevant issue is whether plaintiff can meet her burden by making an evidentiary
2t
22   showing of misconduct, i.e. by providin g evidence that Reese did not conduct a meaningful review

23   of the   file.   (Simmons v. Allstate Ins. Co., (2001) 92Cal.App.4th 1068,       1073). Here, no such
24

25

26
     I Of course there is other evidence that he failed to conduct a meaningful review. For example, he
     alleged Reese failed to include the language "any information obtained will be used for that purpose"
27   (Complaint flfl30-31, 33) when it was right there in the one-page lelter itself which he even attached to
     the complaint. (Complaint, Exhibit A)
28
                                                              l0

     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 17 of 63



     evidence exists. Her assertion of misconduct is based upon imagination, speculation, conjecture and
 1



2    guesswork.

 3                    A legal inference cannot flow from the nonexistence of a fact; itcan be drawn
4
                      only from afact actually established. (Code Civ.Proc., ss 1958, 1960.) It is
                      axiomatic that 'an inference may not be based on suspicion alone, or on
 5                    imagination, speculation, supposition, surmise, conjecture or guesswork.

 6
     (Thompson v. Occidental Life Ins. Co. (1973) 9 Cal.3d 904,926). Wishful thinking without
 7
     evidence is insufficient to demonstrate a probability of prevailing.
 8




10   activity, it has no further burden here. Nevertheless, to demonstrate how inaccurate plaintiff          s


ll   speculative allegations are, Reese explains its pre-demand letter review procedures and the
t2
     infrastructure within which those procedures take place.
l3
t4             Beginning with the firm's infrastructure, in May of 20l9,the firm employed 9 attorneys and 55

l5   non-attorney employees to meet the work flow requirements of its various clients. (Delaney decl. fl2).

t6   As to Wells Fargo files, the firm had (and still has) designated attorneys who conduct pre-demand letter
t7
     reviews of each account before any communication with a debtor is permitted. (Delaney decl. fl4).
l8
     These designated attorneys are required to       follow   a specific review procedure and document the review
19

20   process for each account before any communication with a debtor is initiated, including the sending of a

2l   demand letter. (Delaney decl.       tl4). That process    is as follows.

22
               First, the firm receives the account placement data from Wells Fargo electronically. (Delaney
23
     decl.   fl6). Upon receipt, the   data is automatically irnported into the case management system so that the
24
     firm can properly document and review the account. (Delaney decl. fl6). A staff member retrieves the
25

26   account documentation provided by Wells Fargo, matches it to the correct account based on a repoft

27   generated containing the new accounts, and places          it into the firm's image repository to the
28
                                                                 ll
     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 18 of 63



     coresponding account. (Delaney decl. fl6). When the account has been completely set up, the firm's
 1



 2   procedure is to have a staff member perform several "scrubs" on the account to ensure that no laws are

 J   violated before the account is even reviewed. (Delaney decl. fl6). The consumer's personal information
 4
     provided with the account from Wells Fargo is used to perform these scrubs such as the consumer's
 5
     name, social security number, and if needed, date of      birth.   (Delaney decl.   fl6).   These "scrubs" are a
 6
     review of deceased records of the consumer, any filing of bankruptcy of the consumer, and a search to
 7

 8   determine if the consumer is on active military     duty.    (Delaney decl.   fl6). The "scrubs"   are performed

     on                      CSS    AS                                       we
10
               Once these scrubs are performed and no positive results are shown (i.e., the consumer is alive,
1t
     the debt is not subject to a bankruptcy discharge or an active bankruptcy case, and the consumer is not
l2
13
     on active military duty), the firm's staff   will then use the data from the account to locate the correct

t4   terms   & conditions identified by the client to which the account is subject and       add the document to the

l5   repository. (Delaney decl. fl7).
l6
               After the initial scrubs are performed and there are no positive hits or other issues, the firm's
t7
     staff will order the appropriate demand letter from the case management system to merge the correct
t8
19
     information of the account into the appropriate fields into the firm's demand letter template. (Delaney

20   decl.   fl8).   The process is cornpleted through an automated software process which uses specific fields

2t   within the account file to accurately populate the template. (Delaney decl.         fl8).   Once the demand letters
22
     have been printed, they are given to the reviewing attorney to perform a meaningful review of the
23
     account prior to the letter being mailed to the consumer. (Delaney decl. fl8).
24

25             Once the demand letter is given to the assigned attorney, the attorney      will   begin the review

26   process to ensure that it qualifies to proceed   with sending the demand letter and potential litigation.
27
     (Delaney decl. fl9).
28
                                                             t2

     Defendant's Memorandum of Points & Authorities
          Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 19 of 63



              The first step in the review process is to verify the "scrubs" were performed to ensure that the
 I

 2   consumer is not in bankruptcy (or the debt has not been discharged), the consumer is not deceased, and

 3   the consumer is not on active military duty. (Delaney decl.           fll0).   The results of these "scrubs" are

 4
     imaged into the firm's image repository for each respective account. (Delaney decl. fl10). When
 5
     reviewing these "scrubs" to ensure the information is accurate, the attorney will review the last four
 6
     digits of the consumer's social security number and ensure each "scrub" contains that data which
 7

 8   confirms it was the correct consumer. (Delaney decl. fl10). If the "scrubs" return no positive hits, then



l0
     The date of last payment is provided by Wells Fargo and populated in the case management system.
1l
     (Delaney decl. fl10). The attorney reviews this date and if the account is within the statute of limitations
t2
     the account review continues. (Delaney decl. fl10).
13

t4            The next step is to verifli the account documentation provided and match it with the data within

15   the case management system to ensure that the correct consumer information matches the information in
t6
     the documentation. (Delaney decl.        fll 1). The attorney will review the terms & conditions of the
l7
     account, match them to the data provided by Wells Fargo and ensure the proper terms & conditions are
l8
19
     present. (Delaney decl. fll    l).   The terms     & conditions   are also reviewed to determine whether they

20   permit the recovery of attorney fees. (Delaney decl. fll1).

2t            The reviewing attorney then pulls up the account statements. (Delaney decl. fl12). Here, the
22
     consumer's name and address on the statements are compared to the name and address in Reese's
23
     computer system to verifu they       match. (Delaney decl. flI2). Then, the balance of the account in the
24

25   case management system is compared          with the balance on the charge off statement to verify they match

26   as   well. (Delaney decl. ul2). The     same verification is done with the account number. (Delaney decl.

27
     fl12). Sometimes, additional documentation may            be provided when available such as a letter that puts
28
                                                                 l3

     Defendant's Mer.norandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 20 of 63



     the consumer on notice that the balance of debt has been accelerated. (Delaney decl.           flI2). If that is
 1



2    present in the documentation, it is also reviewed to ensure it matches the data placed. (Delaney decl.

 J   fl12). Once allthe documentation and data have been reviewed, the demand letter is reviewed.
4
            When reviewing the demand letter, the attorney is required to match the data on the letter which
 5
     is pulled from the case management system to the data on the statements. (Delaney decl. u13). The
 6
     attorney reviews the letter to ensure the proper creditor name is present, the proper balance is present, the
 7

 8   proper account numbers are identified, the consumer's name is correct and the address to which to send

         etter m                  prov                                                      are      p                  e

l0
     language of which is not modified unless warranted by special circumstances. (Delaney decl.                ul3).   In
11
     drafting the text of the demand letter template, Mr. Delaney and Mr. Reese vigorously researched the
12
     law and carefully drafted the template to ensure it contained the disclosures required by California and
l3
l4   federal debt collection   law.   (Delaney decl.   fll3).   The legal notices in the template do not change unless

15   the law dictates a change. (Delaney decl. fl13). The notices provided within the demand letter template
16
     have been and are still proper and in   full compliance with all applicable debt collection disclosure
t7
     requirements. (Delaney decl. tll3).
18

19
             The final stage of the review process involves the reviewing attorney completing a checklist that

20   is documented within the case management system notes. (Delaney decl. fl14). The checklist covers

2l   most of the review already described above to ensure that the attorney is double checking their work
22
     throughout the meaningful review process. (Delaney decl. fl14). The checklist includes such things                  as
23
     whether the consumers are'located in California, whether or not all the documentation needed to review
24

25   was provided,   if the scrubs have negative results, if the balance that was assigned        matches the

26   documentation, verification of the proper creditor name, verifying that the data in the documentation, the

27
     computer system and the demand letter all match, verifluing the correct tenns & conditions are present,
28
                                                                 t4

     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 21 of 63


     veriflring that the account is within the statute of limitations, and verifying the entire placement data and
 I

 2   documentation received is complete. (Delaney decl. fl14).

 3            Once this checklist has been reviewed and documented, the reviewing attorney then signs the

 4
     demand letter, notates in the computer system that it is being placed to mail, and routes the signed letters
 5
     to the administrative staff to scan and mail out. (Delaney decl. fll5).
 6
              As to plaintiff s account, Reese received the placement on May 1,2019. (Delaney decl. fll7).
 7

 8   Thereafter, the file had been set up and "scrubbed," the demand letter had been printed, and the letter

 9

10
     account on May 7'h,2019. (Delaney decl. fl17). To access the correct account, he input the internal
1l
     Reese   file number located on the demand letter into the case management system and image repository.
l2
     (Delaney decl.   tllT).   He reviewed the case management system and the image repository concurrently
13

l4   with dual monitors. (Delaney decl. fl17). When initially reviewing the account, he began in the image

15   repositoty to look at the most recent "scrubs" performed to ensure they were performed on the correct
16
     consumer by veriffing the last four digits of the social security used while performing the "scrubs" and
17
     matching that data to the case management system to ensure it is the correct consumer. (Delaney decl.
l8
t9   fll7). All of the "scrubs" were negative,    so he then notated that the scrubs were satisfactory.

20            He then looked for the date of last payment on the account within the case management system to

2l   ensure that the account was within the statute of   limitations. (Delaney decl. flI8). He also confirmed
22
     this by reviewing the statements provided and matching that payment date and amount to the data within
23
     the case management system. (Delaney decl.       flI8).   Based on this review, he determined the account was
24

25   within the statute of limitations. (Delaney decl.   fll8). The next step he performed   was to review the

26   terms   & conditions of the account,   ensure that the correct terms matches Wells Fargo's data, and to

27
     locate provisions within the contract that may entitle the client to recover attorney f'ees. (Delaney decl.
2B
                                                               l5

     Defendant's Memorandum of Points & Authorities
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 22 of 63



     flI8).   Once he verified that the correct terms    & conditions were present and they entitled Wells Fargo to
 I

2    attorney fees, he notated this in the case management system. (Delaney decl. fl18).

J             Next, he reviewed the account documentation provided by Wells Fargo. (Delaney decl. fl19). He

4
     reviewed the account statements to ensure the statements matched the consumer's name, address, and
 5
     account number. (Delaney decl. fl19). He also confirmed that the daily balance placed in the case
 6
     management system by Wells Fargo matched the charge off statement balance. (Delaney decl. fl19).
 7

 8   When all these items matched up, he notated the account. (Delaney decl.              flI9).   He also reviewed the

     notice of balance             on, a       sent to       consumer            S



l0
     likewise matched the name of the consumer, the address, the account number, and account balance to the
1l
     data within the case management system. (Delaney decl.          fll9).   He then notated the account in the case
12
     management system with that inforrnation. (Delaney decl' ul9).
13

t4            After ensuring all the documentation and data were correct for the consumer, he then reviewed

l5   the demand letter and its contents. (Delaney decl.       fl20). He looked       at the letter to ensure the

t6
     consumer's name was correct. (Delaney decl. fl20). He then confirmed that the address on the demand
17
     letter was the address provided by Wells Fargo and likewise the same one on the account statements and
l8
t9   notice of balance acceleration. (Delaney decl. fl20). He then reviewed the balance on the demand letter

20   to ensure that it was the proper balance by matching it to the charge off statement balance as well as the

2l   balance that is updated daily by Wells Fargo        within the firm's   case management system. (Delaney decl.

22
     fl20). He confirmed that the correct creditor name was present on the demand letter and that it did not
23
     have any other potential errors. (Delaney decl. fl20)'
24

25             Only after completing this lengthy review did Delaney sign the demand letter with a pen in blue

26   ink at his desk. (Delaney decl. fl20). He then notated the file and routed the signed letter to be scanned
27
     and mailed to the    debtor. (Delaney decl. fl20).
28
                                                                t6

      Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 23 of 63



            Accordingly, plaintiff s allegations that there was no meaningful review of the account are
 I

 2   based upon pure speculation that in no way reflect the lengthy review that took place. These review

 J   procedures are extensive, clearly meaningful, and include verif,rcation of all relevant information
 4
     pertaining to the account for purposes ofproceeding with a demand letter and a lawsuit. In
 5
     reviewing plaintiff s account, Delaney followed those procedures and documented the results in
 6

 7   accordance with Reese's mandatory policies and procedures. The account was then processed for

 8   litigation and a lawsuit was drafted and filed.

                     C.      The Rosenthal claim is barred by the litigation privilege.
10
             Moreover, because Reese was engaged in litigation related conduct, it is protected from
ll
l2   liability based on the litigation privilege under California Civil Code $47. California courts and the

13   California legislature have long recognized that the contents of any pleading            well as any
                                                                                     -   as

14
     communications made during or in connection withjudicial proceedings       -   are absolutely privileged,
l5
     and may not form the basis of any subsequent claim against the speaker. "For well over a century,
t6
l7   communications with 'some relation' to judicial proceedings have been absolutely immune from tort

18   liabilitybytheprivilege codifiedas section 47(b);'(Rubinv. Green (1993) 4Cal.4thlI87,1193).
t9
     Civil Code section 47 provides in relevant part, "A privileged publication or broadcast is one made: .
20
       (b) In any (1) legislative proceeding, (2) judicial proceeding, (3) in any other official proceeding
2l
22   authorized by law . . . ." See Cal. Civ. Code $ 47(b). The principal purpose of the privilege is "to

23   afford litigants and witnesses the utmost freedom of access to the courts without fear of being
24
     harassed subsequently by derivative tort actions." (Silberg v. Anderson (1990) 50 Cal.        3d205,2I3).
25
             The privilege is not limited to statements made within the confines ofjudicial actions. It also
26

27   "has been broadly construed to apply to demand letters and prelitigation communications by an

28
                                                        17


     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 24 of 63



     attorney." (Knoell v, Petrovich (1999) 76 Cal. App. 4th 164, 171) (privilege barred claim based on
 I

2    statements made in attorney's demand letter); see also     Rubin,4 Cal. 4th at lI94-95 (statements in

J    attorneys' pre-litigation notice of intent to sue were protected by the privileg e); (Larmour      v.

4
     Campanale) (1979) 96 CaL App. 3d 566,569 (attorney's demand letter held privileged); (Lerette v.
 5
     Dean Witter Org., Inc., (1976) 60 Cal. App. 3d 573,577-78).
 6

 7           In this regard, the 2013 Southern District Court case of Boon v. Professional Collection

 8   Consultants (2013) 978 F.Supp .2d 1157 held that a claim brought under Cal. Civ. Code $$ Sections

     1788, et seq. (the Rosenthal Act) based on litigation activity was barred by Section 47(b).
l0
1l
            VL       CONCLUSION

l2          Reese has met its burden of showing that its litigation-related conduct is subject to the anti-

13   SLAPP statute. The burden has now shifted to plaintiff to establish, with admissible evidence, that
t4
     Reese failed to include the required disclosure in the demand letter (the first theory), and, that Reese
15
     also failed to conduct a meaningful review before mailing the demand letter (the second theory).
t6
t7   She cannot meet this   burden. As to the first theory, the language      at issue was expressly included       in

18   the letter. As to her second theory, neither she, nor her attorney, are privy to Reese's procedures,
t9
     stafflrng, work-loads, infrastructure or anything else that takes place   within its office   and the letter
20
     itself does not support any inference one way or another about the nature or extent of any review that
21

22   preceded its   mailing.   Beyond that, while it is not Reese's burden to provide evidence that it

23   conducted a meaningful review, it has provided such evidence for purposes of demonstrating how
24
     plaintifls speculative allegations    are completely off the   mark. Lastly, the litigationprivilege is an
25
     additional bar to the Rosenthal claim. Accordingly, Reese's special motion to strike should be
26

27   granted, the Rosenthal claim should be stricken and Reese should be awarded its costs and attorney

28
                                                           l8

     Defendant's Memorandum of Points & Authorities
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 25 of 63



     fees pursuant to Cal. Code of Civ. Proc. Sec. 425.16(c) to be established in a separate motion for

2    attorney fees.

 J           Respectfully submitted.
4
     Date:   June   6,2019
 5                                                             By: /s/ Susan Benson. Esq.
                                                               Susan Benson, Esq.
 6
                                                               for Defendant REESE LAW GROUP
 7

 8




10

11

l2
l3
l4
15

t6
t7
18

l9
20

2l
22

23

24

25

26

27

28
                                                       19


     Defendant's Memorandum of Points & Authorities
        t                     I
         Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 26 of 63




1      Joseph   M. Pleasant, Esq. (State Bar Number 179571)
       j pl easant@reeselawgt'ouP.oom
2      3168 Lionshead Avenue
       Carlsbad, CA 92010
3      Teleohone 760. 842.5850
       Attoiney for defendants llFll:iSli LAW GROUI', APC
4


5      Susan    M. Benson, Esq. (State Bar Number 146837)
       sben son @)bensonlegal nct .


 6     Benson Lesal APC
       6345 Balbcia Boulevard, Surite 365
 '7
       Encino, CA 91316
       (818) 708-l2so
 B


 9

10

11                 UNITED STATES DIS'I'RICT COUR.T, EAS'I'ERN DISTRICT OF CALIIIOI{NIA,
I2                                                       SACRAMENTO DIVISION
13
          ANGELA I.DIAZ,                                                   Case No. 2: I 9-cv-00995-MCE-CKD
T4
                                            i'laintiff                      DECLARATION OT JAMES
l-5
          V                                                                 DELANEY IN SUPPORT OF
l-6                                                                         SPECIAL MOTION TO STIIIKH
          REESE [,AW GROI]P,
1,'l
                                             Defendant
1B

19

20
                 I, James Delaney, declare I am an attorney licensed to practioe law in the State of Llalilbrnia ar,d
2I
        am employed by delendant lteese i,aw Group (*RLG")'
aa
LL

                  L   I have been with the     finn   since 2012 when   I was hired   as a law clerk and then later as a
23

2_4     compliance officcr pri6r to becoming an attorney. After becoming an attorney, the firm hired me in that
.)r
ZJ       capacity as well in which I have worked lbr several years. I have since been promoted to managcment,
 2.6
         sewe as an otllcer lcrr thc corporation, primarily engage in management activities, but still
                                                                                                       perform somc
 a'1
 LI

         legarl wor.k   fbr the lirm   as neecled.   Specilically, over the past I'ew years one of my primary roles has been
 2B



          D['CI.ARATION OF JAMES DELANEY
          Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 27 of 63



          overseeing the compliance depafiment at      RLG. My current duties include, but      are not limitecl to,
 t.

 2.
          working with clients and other attorneys and personnel in the firm to help manage, develop and
     .>
 J        implement the firm's operational procedures so that RLG conlbrms with its' clients' standards arrd the
 4
          law.   IJnder the supervision of the owner ol'tlre   firm,Ilarlan   Reese, I1sq., r.vho has been a debt
 5
          collection attorney in California for over thirty (30) years, we have developed andlor approved
     6
          procedures to ensure compliance with the law and client standards since I assumcd that role.
 1

 B        Compliance is taken very seriously at RLG and is a finn priority. For purposes of this motion, I



10
          with regard debt collection laws to the extent the firm handles cases subject to thosc laws.
11"
                  2, Over the last few years, RLG's sta{.f has ranged f}om 40 to 65 employees. In May of 2019,
1"2

          RLG has employed 9 attomeys 55 non-attotney staff members. RLG maintains staffing bascd upon thc
13

L4        needs and work {low requirements of its various clients. One suoh client is Wells Fargo.
1tr
IJ
                  3. Wells    Fargo places credit carcl an<l similar accounts with RLG tbr puq)oses of collecting
76
          delinquent and charged-off balances on its behalf. f.hese files are placed with authority and direction to
17
          file litigation unless an acceptable paymcnt arrangement is made with the customer,        a legal inrpe<iiment
1.8

19        is cliscovered or special circumstances arise walranting reconsideration. 'l'o give debtors that

20        opportunity, and, to comply with state zurd federal collection laws, ltLG sends out a demand letter before

2'r       filing suit but   cloes not make any other effort to communicate before    filing unless the debtor responds to
22
          thc demand letter.
ZJ
                  4. Certain R[,G    attorneys are trainsd on how to perfonn the finn's pre-demancl letter and pre-
?.4

LJ
          litigation review proceclures for Wells Fargo fiies. As work flows fluctuate, the firm is ablc delegate tht;

26        review to these specially tmineci attorneys to spread the work out as neecled. I am one ol'those atlorneys

2l        t}:at reviews Wells Falgo files and prelitigation clemand letters belbre they are mailed out to debtors.     I
?B

                                                                 1

           DUCLN ITA]'ION OF.IAMT'S DILANUY
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 28 of 63



       am also thc attomey that reviewed       plaintiff s account in this matter. First, I will explain the procedure
  1

  2    itself then I will walk through my review of'plaintiff s aocount in this nrattcr.

  ?            5. The procedure     is as lbllows.

  4
               6. Procedually,    the firm receives the account placement data fi"om Wells Fargo eleotronically,
  r^

       IJpon receipt, the data is automatically imported into the case management system so tl'rat the finn can
  6
       properly dclcument and review the account. A stafl'member retrieves the account clocumentation
  1

  B    provided by Wells Fargo, matclres it to tlre correct account based on a report generated containing thc

       new accounts,                 t                s lmage           tory to                    account.       en

10
       account has been completely set up, the firm's procedure is to have a staff member peribrm several
11
       "scrubs" on the account to ensure that no laws are violated before the accorurt is even reviewed. 'I'he
I2
       consumer's personal information provided with the account from Wells Fargo is usecl to perform these
13

I4     scrubs such as thc consumer's name, social security nutnber, and i{'needed, date of           birth.   l'hese

f,J
       'oscrubs" are a review of deceased records ol'the collsumer, any           filing of bankruptcy of the consumer,
16
       and a search to determine     if the consumer is on active military duty. The "scrubs"        are perlbnned on
I1
       national databases such as Accurint, PACER, and the DMDC website.
LB

19              7.   Once these scrubs are perfbrmecl and no positive results are shown (i.e., the consumer is alive.

2_0    the debt is not sub.ieot to a bankruptcy discharge or an active bankrrqrtcy case, and the consurner is not

2I     on active military dr"rty), the   frm's staff u'ill   then use the clata from the account to iocate the corect
))
       terms   & conditions identified by the client to which the account is subject        and add those to the image
2:3
       repository.     11'there is ever a potential issue    with the account data or inl'ormation, the acconnt is put on
?-4

25     hold until an investigation can be perfbrmed to properly determine the correct course of action.

ZO              8. When the initial scrubs are performed zurd there        are no positive hits or other issues. the   firm's
21
       stafl'will orcler the appropriate dstnand letter liom the case management system to merge the corrcct              ,

?,8


                                                                    3

        DIICLAIlAllON OF .l AMIIS DELANIIY
      Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 29 of 63



      information of the account into the appropriate fields into the Iirm's demand letter tcrnplate. There is no
  1

 2    copying or pasting and the plocess is cornpleted through an automated softrvare prooess rvhich uses

 3    specifio fields within the account file to accurately populate the template. Once the demand letters have
 4
      been printed, they are given to the appropliate attorney to perfonn a meaningful review of the account
 5
      prior to any communication be rnailed to the oonsumer.
 6
                9.   Once the dernand letter is given to the assigned attomey to the a.ccount, the attorney               will   tregin
 1

 o    a   meaningfbl review of the account to ensute that the account qualifies to proceecl with cgllection.

                                                                                                                       ensure
10
      the consumer is not in bankluptcy (or the debt has not been disgharged), the conslrmer is not cleceased,
11
      and the consumer is not on activc rnilitary cluty. The results o['these'oscrltbs" are imaged into tlie                  fim's
T2
      image repository for eacli respective account,. When reviewing these "sclubs" to ensure the information
13

14    is accurate, the attorney          will review the last lbur    cligits of the consumer's social sccurity nLunirer and

l-5   ensure each "scrub" colltaitts that data which confirms it was the conect consumer. I{ the "scmbs"
16
      return no positive hits, then the review continues to determine if the account is within the statute of
11
1c)
      limitations. 'fhe date of last payment is provided by Wells Falgo and populatecl in the                    case management
l.o

19    system. 'I'he attorney          will review this   date and   if the account is within   the statute of limitations, thc

20    review continues.

z.L
                I   i.   The next step is to   verif'    the account level documentation provided and match it q,ith the
22
      data   within the     case management system to ensure that the correct consllmer infbrmation nratches the
23
      documentation as well as the inforrnation in the case management system. Initially, the firur                    will   r:eview
?.4

25    the tcrn,s     & conditions of the account, rnatch them to the data provided by Wells Fargo                 to ensure the

26    proper terms & conclitions are present, Part of this review includes determining whether the tegls &

2.1

?.8


                                                                         +
       DECI,ARATION          OT; JN   Mfis DILANI]Y
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 30 of 63



       conditions allow fbr the recovery of court costs and aftorney fees when collecting upon the subiect debt.
  1.



  2    Onoe   it is confirmed that the correct terms & conditions   are present, the meaningflul review continues.

  3            12. Tire attorney then reviews the account stateffIents. I-Iere, the consumer's name       ancl address

  4
       on the statements are compared to the name and address in      lll,G's   compul.er systenr to verify they match.
  5
       l'hen thc balance of the account in the case management system is compared wjth the balance on the
  6
       chalge off statement to verify they match. 'fhe same verification is done with the account number.
  1

  B    Sometimes, additional docunentation may be provided when available such as a ietter that puts the

       cousumer on notice that the balance of debt has been accelerated. If that is present in the docurnentation,
10
       it is also reviewed to enswe it matches the data pl.aced. Once all the documentation and data have been
11
       reviewed, the dernand letter is reviewed.
1)
               13. When reviewing the clemand letter, the attorney is to continue matching the       clata on the letter
1.3

'14    to the data on the statements and within the case management system. The attorney reviews the letter to

1q
       ensuro the proper cleditor name is preseut, the proper balance is present, the proper account numbers are
I6
       identi{ied, the consumer's name is correct ancl the address in which to send the letter rnatches the data
I1
       provided. The demand letters are template letters, the language of which is not rnodified unless
1.8

19     warranted by special circumstances.    All lcgal notices   contained within thc demand letter were

?_0    vigorcrusly scrutinized lbr legal compliance by rryself and Mr. Reese befbrc subrnitting the template to

2I     our clients for approval. The legal notices in the ternplate do not change unless the law dictates a
2.2.
       change. The notices provided within the demand letter template liave been and ale stiil proper and in
2.3
       full compliance with Calilomia   and federal debl. collection clisckrsrue requirements.
24
at:
LJ              14. I'he final stage of the review process involves the reviewing attorney completing a checklist

26     that is documented within the case management system notes. 'Ihe checklist covers most oflthe review

2-1
       alrcady described above to ensute that the attotney is double chcching their: rvork throughotit the
2,8


                                                             5

        DIjCLARNTION OF JAMES DELANI]Y
         Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 31 of 63



         meaningltl review process. 'Ihe checklist includes such things as whether the consumers are located in
     1

  2      California, whether or not all the clocumentation needecl to reviow was provided, if the scrubs have

  3      negative results,   if the balance that was   assigned matches the documentation, verification o1 the proper

     4
         creditor name, verifying that the data in the documentation. the compr-rter systenr ancl the demancl letter
  5
         all match, veriffing the corect terms & conditions are present, verilying that the account is within the
     6
         statute of limitations, and    veri$ing the entire placement data and documentation received is complete.
  1

     B           15. Onoe this checklist has been reviewed and documentecl, the reviewing attomey then signs the

                       , notates   ln     computer system                          to mal          routes the signed lettcrs
10
         to the administrative staff to scan and maii. Neither plaintiff, nor her attorney in this matter have ever
11
         workecl {br RLG or been to its offices.
I2
                 16. As mentioned above, I am the attorney that reviewed the account which is the subieot of this
t-3
'14      action zrrd explain the steps I took and the results of my review as follows.

15               17. The {irm received Ms. Diaz' Wells Fargo account on May 1,2019 fbr collection. On May
LfJ
         7tt',2019,the llle had been set up and "sclubbed," the demand letter had been prinlecl, ancl the letter hacl
11
         been physically f<;rwarded to me Itrr my      review. To access the correct   erccount,   I input the internal RLG
1B

19       f-rle nurnber located on the demand     letter into the case Inanagement system ancl irnage repository. When

20       reviewing the account, I reviewed the case management system and the ir,-rage repository concunently

2.r
         with dual monilors. When initially reviewing the acoount, I began my review in the image reirository to
.)a
         look at the most recent "scrubs" perfbnned to ensure they were performed on the oorrect consumer by
aa
LJ

         verifying the last four digits of the social security used while perfonning tlre "scrubs" and matching that
24
or
l.)      clata to the casc management system to ensure       it is the correct consumer. All   o1'the "scrubs" were

26       negative, so I then notatcd the account that the scntbs are satislactory.

2',l

2B

                                                                   6
          DECT,ARATION OFJN MES DIJI,ANBY
         Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 32 of 63



               18. Then I looked for the date of last payment on the account within the case management
  l
  2     system to ensure that the accourt is within the statute   of'limitations. I also confl'mecl this by reviewing

  3     the statemenls provided and matching that payment date and amount to the data within the case

  4
        management system. Based on this review, I determineii the account was within the statute          of
  5
        limitations. 'I'he next step I perlbrmed was to review the terms & conditions ollthe account, ensure that
  6
        the conect terms matches Wells Fargo's data, and to locate provisions within the contract that may
  1

  B     entitle rny client to the recovery of court costs and attorney fees. Once I verified that the correct terms &

        conditions were present for the account and that the terms & concUtions entitled Wells Falgn to cotrrt
1.0
        costs and attorney fbes, I notal.ed sur:h on the account in thc carse management system.
11
                19. Next, I reviewed the account dooumentation provided by Wells Fargo. I reviewed the
LZ

        account statements to ensure the statements matched the consumer's name, address, and account
1.3

1-4     number. I also confinned that the daily balance placed in the case management system by Wells Fargo

15      matched the charge off staternent balance. When all these items matched         up,I notated the account. I
16
        also reviewed the noticc of balance acceleration:, a letter sgnt to the consumer by Wells Fargo dated    April
1,1
        30,2019 and likewise matched the name of the oonsumer, the address, the'account number, and account
1B

19      balance to the data within the case rnarlagenlent system.    I   {hen notated the account in the case

2"0     management system with that infbrmation.
11
                20, After ensuring all the documentation and data were comect lbr the consumer, I then reviewecl
aa
        the dernand letter and its contents. As similarly slated above, I looked at the letter to ensurc consumer's
23
        name was oorrect. I then conllrmed that ilre address on the deman<l ietter was t]re address provided by
24
tr:     Wells Fargo and likewise the same one on the account statements and notice of balance acceleration. I

26      then rcviewed thc halance on the demancl letter to erlsllre that it was the prclper balance by matching it to
aa
LI
        thc charge o11'statement balance as u'ell as the balance that is updatcd daily by Wells Fargo within the
oo
l. \)



                                                              7
         DF]CI,A RATION OI,' JAMES DF,I,ANEY
           Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 33 of 63



          firm's   case management system.    I confirmed that the correct creditor name was present on the clemand
      1

  2       letter zurd that it clid not have any other potential errors. As described above, all RLG dernand letter

  3       templates have the required federal and state notices that are unchanged on each demand letter as they

  4
          are drawn from a tenrrplate. Once all this revierv was perforrned, I signed the letter with a hlge ink pen
  5
          at my desk, notated the   file that the demand letter was to be mailed, and    hancJed the letter   to our
  6

  't      administrative stafl'to scan into our records and then mail to the consumer. A true and correct copy of

  B       the letter I signed is altached hereto as Exhibit I . f)ocumentation o['my review of the file which was

                                                                                                                       s
10
          software used in the normal course of RLG'S business ancl kept, maintained ancl relied upon as a
11
          business record is attaehed hereto as   Exhibit   2.
IZ

13                 21. Since reviewing the account, RLG      has   filed the Wells Fargo's collection lawsuit against Ms.

1"4       Diaz. A true conformed copy of the lawsuit documents RLG received back fi.om the Superior Court is
l_J
          attached hereto as   Exhibit   l.
16
                   I declare under penalty of perjury under the laws of the State of California    ancl the Unitecl States
17
          of,America that the {bregoing is true and correct.
1.8

19        DAT'LrD: .lune 18,20i9

2.0

2\
22

ZJ

24

2.5

zo
')1

2.8


                                                                   8
          DECI,ARAI'ION OI; JAMBS DELANEY
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 34 of 63




                     EXHIBIT 1
       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 35 of 63

                                               Reese Law Group
             Harlan M. Reese, Esq.                                                     Breanne L. Reese, Esg.
           Joseph M. Pleasant, Esq,
                                          A Professional Law Corporation                Golnaz Heidari, Esq.
            James E. Delaney, Esq.            3168 Lionshead Avenue                      Shiv Sarntanr, Fsg,
              Jenny R. Louro, Esq               Carlsbad, CA 92010
                                             Telephone: (760) 842-5850
                                             Facsimile: (760) 842-5865


 May   7   ,2019

            ANGELA J DIAZ                                                             Re: Wells Fargo Bank, N,A
            1152 FRANKLIN AVE APT 23                                                    Our File Number: 561660
            YUBA CITY CA 95991-5348                                                             Claim: $11,952.39
                                                                                 Account Number Ending: 1936


Dear ANGELA J DIAZ:

This law firm represents WELLS FARGO BANK, N.A. . Your file was fonrrarded to us for collection. The amount of
your debt you owe to WELLS FARGO BANK, N.A. is $11,952.39. Please note that if a lawsuit is initiated to collect
the claim amount, and if our client prevails, a judgment may be entered against you which may include not only the
principal amount but also the cost of filing the lawsuit, the cost of serving the lawsuit and, when allowed by law,
reasr:nable attorney's fees. We urge you to contact Michael Campbell, Ext. 256, a non-attorney collection assistant.

si

                      , Esq
                                 This Communication is from a Debt Collector
                                        IMPORTANT LEGAL NOTICE
                                              FEDERAL NOTICE
 Unless you notify us, within 30 days after receipt of this notice, that you dispute the
 validity of this debt or any portion thereof, the debt will be assumed to be valid. lf you
 notify us, in writing, within the 30 day period, that the debt or portion thereof, is disputed,
 we will obtain verification of the debt or obtain a copy of the judgment against you and
 a copy of such verification of the debtor judgmentwill be mailed to you. lf you notify us,
 in writing, within 30. days following receipt of this notice, we will also provide you with
 the name and address of the original creditor, if different from the current creditor. This
 letter is an attempt to collect a debt and any information obtained will be used for that
 purpose.

                                            CALIFORNIA NOTICE
 The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt
 Collection Practices Act require that, except under unusual circumstances, collectors
 may not contact you before I a.m. or after 9 p.m. They may not harass you by using
 threats of violence or arrest or by using obscene language. Collectors may not use false
 or misleading statements or call you at work if they know or have reason to know that
 you may not receive personal calls at work. For the most part, collectors may not tell
 another person, other than your attorney or spouse, about your debt. Collectors may
 contact another person to confirm your location or enforce a judgment. For more
 information about debt collection activities, you may contact the Federal Trade
 Commission at 1-877-FTC-HELP or www.ftc.gov.
 DWFlOOA
 Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 36 of 63




                                                                                        {.xf    i   e+:|;r3:tri6rx-Fr9g          .r.,   j    :

                                                                                                                   d*a4.r!        r,:i:.
                                                 t:6il&todtr i'-a'l"':: t
                                       p'a,rliElMdr6;&6
                                       ftu'@Blr?ttiee        "*.):.:
                                                             :.r, j




                ''"*e{                                                                                                                                    srDl
                                                                                                                                                   L)l.N5rH
                                                                                                                                                  rrsn*rw
                                                                             3te2-4

                                                                                         T'*                                 ro.!DMilDBS11{
                                                                                                                                                         Llxt)w
                                                                                                                                                                      w       @E
                                                                                                                                 &-furrqrPd
                                                                                                                                        SSJll#
                             qqsrqc?='':   t@&                                                                                               t
                                                                                                                                                                rdv

                                                                                                                                                    op rq,nd
                                                                                                                                                 !r q'K4!tlq
                                                                                                                                                        stln
                                                                                                                                                         slnn


***fft                   :


                                                                                               i iqrqreFl,         qrutr-o+l9r          r.       frt-sn.ri3qr         '{t i         }
                                                                            mr{iF!{)q
                                                                                                                                                                      FL<{q   {)q    ql
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 37 of 63




                    trXHIBIT                2
   Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 38 of 63




2019t05t07             JGE                                last four of account #:1936
201 9t0s/07            JGE     P"pf                    postal srch, add chng -buy
2019t05t07             JGE     DLF                     dmnd ltr&fax cvrsht to ATTY
2019tO5102             DJO     Scan: 3                 WF Fees & Placement List
201 9/05/02            DJO     Scan: 1                 Wells Fargo Acct Prefixes
20,ts105t07            DJO     Scan: 2                 postal srch, add chng -buy
2019t05to7             DJO     Scan: I                 WELLS FARGO DEMAND LTR.                        D1
2019105107             EDI      MFileAdd               Wells Fargo Acct Prelixes
2019t05t07             EDI      MFileAdd               WF Fees & Placement List
   gmEm2-lritt
2015t05t07             JDE   -5 MR                     Meaningful Review by Afty
201 9/05/07            JDE      xsB                    Scrubs Performed
2019t05t07             JDE                                No Hits:no
2019t05t07             JDE      xRtc                   Review Terms & Conditions
2019t05t07             JDE                                AAfs+Ct Cs INCD :y
2019t05t07             JDE                                Gov L, S Dakota :y

2019105107             JDE      XRS                    Review STMTS No E of abuse

       Next                   2019/06/12 | RVWD?                                                                                20t9loa/
     [F1] a(U   ftde             [crl+F12]   Gllkrs                {rolmt                Ftrzl      etta*rments   lFBl   Ddtu   Note       IBI   Modify    Me




    9t05107                                            WF Fees &
                                                       tftlrtllE1wl
2019105107                      MR                                        Atty
201 9i 05/07           JDE      xsB                    Scrubs Performed
2019t05107             JOE                                No Hits:no
2019t05t07             JDE      xRtc                   Review Terms & Conditions
2019tA5107             JDE                                  IuAfs+Ct Cs INCD :y
2019t05107             JDE                                  Gov L, S Dakota :y
2019t05107             JDE                                  Arb, By Demand :y
20't9105107            JDE      XRS                    Review STMTS No E of abuse
2019t05107             JDE      JDE                    1 8:16 charge off statement matches name,

2019t05107             JDE                                  address, balance and acct num
20'l9t05t07            JDE      xNoa                   Review NOA
2015105107             JDE                                  name add balance :y
2019t05t07             JDE                                  last 4# acct matc:y
2019t05t07             JDE      xArl                   Meaningful Review Placement
    9t05107            JDE                                  Are Debtors in CA:y
    9/0s/07            JDE                                  All Documents Ava:
                                  B                        FfiET

                             19 2019/06/12lRVWD?                                17A   20t9l07l23l                          34 20rgl1a/
        Next
                                                                                                                                ilde
      [F1] add Note               [Grl+F121Gll   kRn               {ffi1Pilnt             f   1iz1 nttacnments     lFSj D€rd€              IEI    Modiry   Mte
  Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 39 of 63




                       II'TI                          tftrtc        Itit
2019t05t07             JDE                               address, balance and acct num
2019t05t07             JDE     xNoa                   Review NOA
2019t05t07             JDE                               name add balance :y
201 9105/07            JDE                               last 4# acct matc:y
2019t05t07             JDE     xArl                   Meaningful Review Placement
2015105t07             JDE                               Are Debtors in CA:y
2019/05/07             JDE                                All Documents Ava:y
2015t05t07             JDE                               Scrubs SOL,BK,D,S:y
2019t05t07             JDE                               Bal assgined tied:y
20'19t05t07            JDE                               Correct Client Co:y
2019t05t07             JDE                               Sister State Plac:n
2019t05t07             JOE                               Name, SS# amt mat:y
2019t05t07             JDE                               T/C match Data &:y
20't9t05ta7            JDE                               stmts, Purchase, :y
2019t05t07             JDE                               w/i Statute of Li:y
2019105t07             JDE                               Placement Package:y
2019t05t07             JDE     xDll                   Demand Letter Mailed


      Next                                 IRVWD?                           7O 2o7e/o7/23,                    L34 2OL9/Oelr2l
    IFU   Add   Iote            lod+F121 call   sos            lF6l Prtnt             [F7j Attadtments   lFSl Delete   tffie    tB)   Modify   m
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 40 of 63




                     trXHIBIT               3
o
Lr)
              Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 41 of 63
@
(o
C)
(9
                                                        SUMMONS                                                                                   FOR COIJRT USE ONLY
eo                                                (clTActoN JUDtctAL)                                                                      (soLo   FARA USO             0E    r_A CORTE)
o
o)
L
      NOTICE TO DEFENDANT:
t                                                                                                                               Electronically Filed
o     ,AV/SA AL DEMANDADO)
o                                                                                                                               June 13, 20'19
6     ANGELA.J DIAZ                                                                                                             SUPERIOR COURT OF CALIFO
'6
E                                                                                                                               COUNTY OF SUTTER
o                                                                                                                               CLERK OF THE COURT
0)
c                                                                                                                               By: Brenda Johnson, Deputy
.a
o     YOU ARE BEING SUED BY PLAINTIFF:
E
:J
      (LO ESTA DEMANDADO EL DEMANDANTE)
o
o     WEI..L.$ FARGO BANK, N.A.
E
.9                                         -fho
      NOTICEl You have        beern suo<|.      court nay decidr auainst you Wilhtirrl lbur beilrg l'learl unless yoti respond within 30 (ktys. Read the infornralicrn below..
L        You hsvc 30 CALENDAR DAYS after this su'nrrrons and legal 1:apers are selved on you to file a v/rilten response at lhis cour'i anrl have n copy served on
o     theplflintrff, Aleltororphoneoall will nolprotcct you, Yourwriltenresponsenrusrbeinproper leqsl form i( you want tho cuurt lo llcar your ca$e. There rlrily
C)    be n cotlrl lolnr tllat you c6n use for your respoilse. You can find thcse court lonns and nrore infr:r'ntation a1 the California Courls Onlirre Self-llelp Center
o     (ww.courlitlo.ca.                    your counly lawlibrary, Qr the courlhouse neflresl you. lf you cannot prry lhe tiling fe{i, ask the court clerk fot;r fee w0iver

      lronl llle c0rlrl




      awor(l ot$10.000orrnortinar:;ivil case. Thec{)url'slienmustbepdidbefore thecourtwill disnrissthecaso.
      iAylsOl Ld llot .Janandado. Si no responde denlro cle SO dlas, la corle puecla deciclir en st/ conlra sfu o€ctrr'/lir/ su version. Lea la inforntacidn a
      conlilwaoon.




      advetlencn.




      The nanrr, and address oI lhe courl i$:                                                                                 I,lf#,'iili'5lcvc        M        1   9-ooo            13 1      Z
      {El nontbre y drrcccidn de ta cot'le es):
      SUI)EtIIOR COIJR'I' OF CALIFORNIA
      ()OtJNTY O}, SU"I"'I'ER
       1175 Civic ccnter Blvd.,, Yuba city, cn 95993

      Ths nanle, ad(lress, ail(l tclcphone ilurilber of plainlifl's altonrey, or plainliff without i"rn alloiney, is:
      (El nombtc, la clirecci'n y el nititerc de lclefono dcl abogado dol detnondanle, o del deilnt)uanlc quc ne liene ahogacto. as).
      RFtl$E l-AW LIROUP, Flarlan lvl. Reese, f sq. (Bar ii1 -18226)
      310B l-irulsht!a.l Avenuc Carlsbarl. CA !l?010 760/842:{jSlill                     (File No. 5ti1S(i0}

      DAru:                                                                                       Clerk, by                              r,J,"
                       June 13,2o1g                                                                                             l(                                                       , U0puty
      (f ech,))                                                                                   /Sec:i"elalro,   *                               ^--*J                                 {Adjt.tr}la)
      (l':or prctol ol service<tf ilti$:;umrnons, ttsrt Prcof of Seruice o/*Qrlnnrons (forn PAS.0l0) )
                                                 orr trse cl furinulario Ptoof of Service o{ Sunilrons, (F'OS {},iD
                                               NOTICE r/rUe nensoN sERVED: You aro scrvc<t
                        U il
                                 0r              1.  f,Zl irs .'rtt ittciivit[ral tlefrrr<lant
                                                 2.         as lhe person stre<j urrder the fi(;litiouli narne of (s1:eoify):
                                                 3.             0r) bolralf of (spocify).
                                           r)         rJndor:              CCP 4 1 6.1 0 (cotpuration)                        [--l   cc;p 4i6.60 (r]iilDr)
         ,+                                                                CCP    4'l   fi,20 (rlelunct cDrporation)          [l     ccP   410.   /o (consielvar(re)
                                           -tr
                                                                           CC12   41(j.40 (as:sor:ii(iorr or piulrrershil))   l--l   CCp 4 t6.90 (aLrlhonT-rt(t               lr{.lrsor-r)
                                                                    f.-l
                                                                     other l:;pecil.il;
                                                 4    Tll   by pcrsonal rlelivory on f(/.Jle)

      Fo0i rrdoplr\l ld t,ljorialry lJin
                                                                                                                                                                          .        ... .:;i*i"..i        l
                                                                                          SUMMONS                                                 (:(rr|   ol   11.11   1i,u,-,.,,,,rc li:i 4 tZ.t0. a6t
      .Jrdtrrtl {j0rj)91,,i (:illicnrr                                                                                                                                        !,wd. cot il1ttrf o, cJ. qov
      litli\.1 100lflrrr .hrly I 2Doa
                       Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 42 of 63
O
lr)
@
(o                                                                                                                                                                                                     -001
C)
o     AIl'O3NFY OR PARTY WITHOI,T ATTOIINEY (Nome. 5lillB bar r)uil)Der, 8nd sd{lress)                                     561 660                        rOR COURf USE ONLY

      i'larrlan M, Reese, Esc1. (t3ar#1 18226)
E     REESE LAW GROUIJ
o
(J
o     3168 l-ionslroacl Avonue
E     Oarlsbad, CA 92010
o     l tl r::PI loNi!: No r 760/842.5850                                           r;'{x NO(oplional): 760/84 2-586 5
o     l'-MAll- AOnnrsis (oprlorarl
t
'o    r'!rr;.,.,r:; r.,'.' rri,,..,,. lAttrl I S. f:AR{}("} IIANK N A                                                                       Electronically Filed
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SUTTER                                                                                        June 13,2019
o            sTllt:r:r'                   1 175 CiVic Center Blvd.,                                                                         SUPERIOR COURT OF CALIFOR                                         IA
c0)                     ^nDiic$s:
            M^lL.ll.rcADOirl::is: 1175 CjviC Certtef Blvd.,
                                                                                                                                            COUNTY OF SUTTER
.o         nlTY^ND7rFn.'DE: Yul)a City, CA 95S93
                                                                                                                                            CLERK OF THE COURT
co    ,     '.3l1l9t1r19**_gQ.U,ts-r-,.11.
            PLAINTIFF: WELLS FARGO BANI(, N,A.
                                                                                                                                            By: Brenda Johnson, Deputy
E
(.)
o         DEIJENDANT,              ANCJFLA J DIAZ




      ll        DOES1'r'o
.o                                                                  CONTRACT
F     I              COMPLA,INT                                   AMENDED COMPLAINT (Numhe                r) :

      n         CROSS"COMPLAINT
      Ju ri sdiction (check all that aqply):
                                             l*--1 ltueNoED cRossrc0MPLAINT (Number):
                                                                                                                                            CnS,: lVt/MBERi

      m      ACTION IS A LIMITED CIVIL CASE
             Amourlt demanded                     1*-l does llot exceed $10,000'
                                                  llF exceeds $10,000 but does ttot exceed $25,000                                                 cvcM19-0001317
             ACTION lS AN UNLIMITED CIVIL cASE (exceeds $2$,000)
             ACI ION lS RECLASSIFIEB by this amended cornplaint ol'cross'cotrtplaltrt
                       frorn lirnlted to unlitnited
                       from unlirnited to limited
              Plaintiff* (name or nantes): WELLS FARGO BANK, N.A
      ,
              alleges causes of at;tion against defendant*(name or names).
              ANGELA J DIAZ



      't.      l-his pieadirrg, rncludirrgl attacirrnenls and exhibiis, consists of the following tlumbel of pages:
      3.       a-     Eaclr plaintifl narned af:ove is a competent adull
                        I           except plaintiff (nanre) SAME A$'1" ABOVI:
                                     (1) l--l a corporatiori qrralifiecl to do business in Calilornia
                                     (21 [-l       tn     trnincorpcrrated enlily (ctescriba)'
                                     (3) ffi       cther (spocify):FLAINTlFF lS A NAl IONAL IJANr(lNti ASSOCIA'I-IQN ORGANIZED UNDER 'll-lE NATIONAL
                                              BANKING ACT, TII'LE 12 OF TI'II.: TJNITED STA IES CODE.
               t). tf               Plaintiff (nitnte):
                    a.             [-_-l tras conlplied with the ficlitious business ttanre larvs and             is   doin! busirress under the firlitir:us name      {.spccr'/y,l:

                         b.'l l-.1 fras con'rpliecl with all licerrsing rcqttirente nts as a licensccl (spe<:ify)
               (;.      [- lnfonrration al)oul arJcJitional platntiffs who are not conrpetent adirlts is showr in Attachrncnt                      3c.
      4        a.       Each ciefendanl nantecl above is a nattlral person
                        ff       cxcepl clefenrlant       (name);                                                l-*l    except rjefenclanl {name);

                                     (1)           a l:usiness Qrganization, fonlt unl{nown                      (1)            a business orqanization, forrrr unknown
                                     (2-\          a corporalion                                                 12\            a c0rporation
                                     (3)           arr urrincorporated eillity (tlcscrtlrc):                     tJ)            ar"r uhincorporated errtity (descril:o)'
                                     (4)           a public entity (r/escril:e)'                                 (4)            a public enlily (clcscrilse)
                                     (5)           oiher (spccr'/y)                                              (s)            olhcr lspec/fy).

      l:,- nr n,:pli!,' .d r.r OFlild-l Ue4                                          CO   M F LA   INT-C Otltrn Ct                                            Cil(j   nr {,,vrl   iJlco:ilure . !i 4i:9.1:l
      .li(J(:.dl Co0Dil nl C,lliiarLr
      rL0 C-oal1'l-l'.v. Jl,ujry I l0U7J
             Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 43 of 63

                                                                                                                                                          "001
SHORT TITLEI                                                                                                         CASE NI,JMBER:
WELLS FARGO BANK,              N.A.     V
ANGELA J DIAZ

4       (Continued)
        b,       The true names of defendants su€d as Does are unknown to plaintiff
                  (1) fl     Ooe defendanls (specify Doe numbers):                              were the agents or employees of the named
                             defendants and acted within the scope of that agency or employment.
                  (2\ [      Ooe defendants (specify Doe numbers):                              are persons who$e capacities are unknown 10
                                 plaintiff.
        c, E]            lnformation about additional defendants who are nol natural persons is contained in Attachment 4c,
        d, [-'i          Defendants who are joined under Code of Civil Procedure section 382 are (rames):


        l-l      ptaintif is required to comply with a claims statute,,and.
                 a. F tras complied wlth applicable claims statutes, or
                 b. l---l is excused from complying because (specify):
b.      il       fnls action   is subject     to I       ciuil Code seclion   1812.10 [l]     civil code section 2984.4

        a.        f]     a defendant entered into the contr'act here,
        b.        I      a defendant lived here when the contractWas entered into.
        c.       .;l     a defendant lives here now.
        d.        l--l   tne contractwas to be performed here.
        e.        fl     a defendant is a corporation or unincorporated a$sociation and its principal place of business is here.
        f.        E]     real properly that is the subject of this action is located here.
        S.        f]     other (spocify):

8.      The follovuing causes of action are attached'and the stalements above apply to eabh (aach comptainl mu.st have one or
        more causes of action altached):
        I        Breach of Contract
        I        Common Counts
   fll           otrer (speiiM:

9, fll           other allegations:

10.     Plaintiff prays for judgment for costs of suit; for such rellef as is fair- just, and equitable; and for
        a. rf            damages   of:      $11,952.39




        b. E interest on the damages
           (1) f] according to proof
           (2) ff at the rale ol (specify):                                                  percent per year from (date):
        c. ,f attorney's fees
           (1) l-l of; $
            (2-\ I according to proof.
        d. I other (specify):
                                     payments
                 Plus costs of suit. Minus any                   made lhat have not yet been credited. South Dakola laws apply.



11      D        fne paragraphs of this pleading         alleged on informalipn and belief are as follows (specify paragraph numbers):


,^t{,/z- -7 nl
                         '     Harlan M. Reese, Esq.
                                                                                                     (SIGNATURE OF PARTY OR              PARTY}
                                                              wish                        aflix a
         lRev.                                                        COMPLAINT-Contract                                                          Pogc 2 ol 2
               Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 44 of 63


SHORT TITLEI                                                                                                            CASE NUMEER:
WETLS FARGO BANK,                  N.A.         v
ANGELA J DIAZ


                       FIRST                        CAUSE OF ACTION-Breach of Contract
        ffi
          ATI'ACHMENT             To                !   Complaint T::l        cross - complainl

          (use a separate ca./se of action form tor each cause oif hdtio'n.)

          BC-1. Plaintiff (name): AS STATED lN PARAGRAPI-I '1"

                       alleges that on or about (date):rHE DATE SET FORTH lN THE ATTACHED CONTRACT ATTACHED AS EXHIBIT 1.
                       a X written fl oral fJ other (specify):
                       agreement was made between (nane parlies la agraernenl): DEFENDANT AND PLAINTIFF OR PLAINTIFF'S ASSIcNOR
                       SET FORTH IN EXHIBIT 1.                   .. .
                              A copy of lhe agreement is altached as Exhibit 1, or




          BC-2. On or about (dates); VARIOUS DATES AFTER THE CONTRACT WERE EXECUTED
                    delendant breached the agreement          by        l-l     tne acts specified in Attachment BC-2         'I       th" following acts
                    (specify): FAILING TO PAY AS AGREED.




          BC-3, Plaintiff has performed all obligations to defendant except those obllgations plainliff was prevenled or excused
                     from performinS.




          BC-4. Plaintiff suffered damages legally (proximately) caLtsed by defendant's breach of the agreement
                    [-*l    as stated in Attachmenl      BC-4       I         ou follows (specr'/y): DAMAGE lN THE AMOUNT OF $11,952.39




          BC-s     I       Plaintif{ is entltled to altorney fees by an agreement or a stalule
                             l--l      of   $

                             I         according to proof.
          Bu-6,I         Ourer:
                     Plus costs of suit. Minus any payments made that have not yel been credited, South Dakota laws apply.




                                                                                                                                             Page
                                                                                                                                                                     lol    1

Fofln                      U$o                               CAUSE OF ACTION-Breach o{ Contract                                          Codo of Civil Procedure. g    12
.JudidalOourlcil ol                                                                                                                                   w& coudinlo.cn.gov
Pl-D-C-001(1) lRcy. JaAusry 1, 20071
               Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 45 of 63
                                                                                                                                                                     PLD.D"O
SHORT TITL6:                                                                                                                           CASE NUMAER:
WELLS FARGO BANK, N,A
ANGELA J DIAZ


                    SECOND                              CAUSE OF ACTION-Common Counts
                          (number)

          ATTACHMENT TO                                 I       Complaint [:                       Cross - Complaint

          (Use    a separate causa ol actiott fonn for each cause of action.)

          CC-1," Plaintiff (nane): AS STATED lN PARAGRAPH                                  '.1.1



                    alleges that defendant (name):

                    became indebted               to        I    plaintiff   '    f]]       other (name):

                    a.       I          within the last four years
                              ) I
                             (1                 on an open book account for money due.
                             (2) I                 because an account was stated"in writing by and between plaintiff and clefendant in which it
                                                   was ag                         a       WAS       IN         p


                    b.       I wilhin the last [--l two.years I four years
                             (1) I for money had and received by defendant for the use and benefit of plaintiff,
                             (2) l_l forwork, labor,servicesandmalerialsrenderedatthespecial instanceandrequestof                                       rlefendant
                                                   and for which deferldanl promised to pay plaintiff.
                                                   fl   tne sum of $


                                                   f]    ttre reasonable value.
                             (3) I                 for goods, wares, and merchandise solcl and delivered to defendant and for which defendant
                                                    promised to pay plaintiff
                                                   I        rne surn   of $11,952.39

                                                   ff    tne reasonable value.
                             (4)         I         for money lent by plaintiff to dbfehdant at defsndant's request,
                             (5)         f         for money paicJ, laid out, arrd expended to or for defendant at defendant's special instance and
                                                    request.
                             (6)         l-*l      other (specify):




          CC-2,                                   $11,952.39                          .   which is the reasonable value' is due and unpaid despite plaintilfs demarrd,
                    plus prejudgment              interesl f]                according to          proof l--l      at the rate r:f                    percent per year
              lrom (dato):
          CC-3. f pluintiff is entitled to attorney fees by an agreenrent or a statute
                                 [--l    of   $

                                 I       according to Proof
          Cc-4. I                othor:
                         Plus costs of suit. Minus any paynrents nrade that have not yet been credited. South Dakota laws apply




                                                                                                                                                           Pagc
      Approvod lor Ot)lnnFl Usc                                        CAUSE OF ACTION-Cornmon Counts                                                  Codc ol    P/ocedLrr6.   425.12
Judi./al Courdl ol Caliloilni)                                                                                                                                   ww.coudinlo.ca.qov
Pl D.C-001(2) {ncv Jaruary 1. 20091

                                                                                                                                                                   ---_
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 46 of 63




                                           VERIFICATION



 l, Harlan M. Reese, Esq., declare:

 1.     lam an attorney at law admitted to practice before all courts of the State of

 Plaintiff in the above-entitled action.

 2. Plaintiff is unable to make this Veriflcation because officers of Plaintiff are absent
 from the county in which I have my office, and for that reason, affiant makes this
 verification on Plaintiffs behalf.

 3. I have read the foregoing Complaint. The allegations pertaining to venue and the
 nature of the action are true. All other allegations are true based on information and
 belief.

        I declare under penalty of perjury under the laws of the State of California that
the fo reootno is true and correct and that this Verification was executed on
   t- tX-t\          at Carlsbad, California.




                                                                 rlan M. Reese, Esq
              Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 47 of 63
                                                                                                                                                  Page I     ol8

                                                                        CONSUMER CREDIT CARD
                                                                        CUSTOMER AGREEMENT &
                                                                        DISCLOSURE STATEMENT

                                                                                       VISAC)

TABLE OF CONTENTS
Your Contract Wlth Us:                                                                                              Section-J.
Using Your Accourlt:                                                                                                Sectiorr 4
Changes To This Agreement:                                                                                          Section   1Q

Fees And lnterest:                                                                                                  Se-cllerll
Billing Statements And Payments:                                                                                    Section 19
                                                                                                                    gssllor]_?1
Other lmportant lnformation:
Arbitration:                                                                                                        ,S!!!1oLi_L
                                                                                                                    Section 32
Your Billing Rights:
Active Duty Military Service:                                                                                       Ses!er,3E
                                                                                                                    Section 34
lnterpreter Gertificati otr:
Nollc. Td Calif(lrhie Cardholdors
To our Califomia customers wlto have discussed credit card tenns snd mnditions with us in Spanish, Chinese, Koreatr, Viotnameso, or Tagoloo


Read $ectiorr 34 about interpretet certificsliotr hefore yott activate your credlt card.

Lea la Seccl6n 34 sobn: ccrtlficaci6n de int6rprete arrtes de actlvar su tarlota dc cr6dlto.

                        iiii t{th,il fi 34 iiij fl'r I 6lil$ ( I i*i;i L
;t lti:lt:,it ill ii; I I'J l.' z
rit   ,itgl   [.]gflcd $dfl'dt^12l Cgtt :1;.tAt pt*oil giar AsFl F 8.{2Al)l       ul FIL-lC.l.

Hay d9c PhAn 34 vA xdc nhin lh6ng dich vi6n lru'Oc khi        qui vl kich hoal thd tin dvng cia nlinh,

Basahiil ang Seksyon 35 iungkol sa sertit)ikaryon nf, tagapagsaling-wika bago mo i-sclivate ang iyong dedil card.

Your contrrct With Us


Account and future antendments to this A0reement. This Aorcemcnt is a conuact betwesn Wells Fargo Bsllk, N.A, and each Acco$nl, holder. You and ony joint Accounl
holder accept the terms of this Agr€ement t y using or activating your nccounl. Plcase read this Agreenlent corefully and keep it for yo$r records.


(21 Definitions



 Annual Percetrtage                       rate, shown as a percentage, used to calculate interesl on the balance on yourAccount.


                                            time period between billing staternents, Each billlng statement shows a statement closing date which is ihe
 Billing Cycle or
                                            day of lhe Billing Gycle.
 Billin Period
                                          e transfer of a balance frorn another credit account to your Account, irrcluding the use of a check that accesses
 Balarrce Transfer
                                            cards we issue to you or any deviees we allow you use to access credit on your Account.
 Card
                                             of your Card to get cash, Examples in         using your card for cash advances through an A
                                        Wells Fargo On/ine, Overdraft Protection advances, balance transfers, or cash-like purchases such as money
 Cash Advarrce                          orders, wire transfers, traveler checks, foreign currency, lottery tickets, casino chips, off-track wagers, other
                                                  vouchers redeemable for cash or sitnilar'itetrrs.
                                          device. othet thatr your Card, like SUPERCHECKSTM and mobile Cevices, that we all ow you to use to access
 Credit Access Device                      dit on      Accounl

 lrnportant Tertns of
                                          summary of your Account's APRs, fees and clther importalrt in{ormation.
 Your Credit Card
 Accourrt
                                        The total amount yor.r owe as of a stalemenl closing date.
 New Balance
                                        The sunr of             arnounts, rncluding Purchases, Cash Advances, balance transfeTs, intorest, fees and any
 Outstand                     Balance   other amounts that       m    owe us
                                             date the Mininrum Payment is due. lt         al least 215 days from the slatenrent closing daie and will be
              ent      Duo Date                   on      billin statetnetr[.
                                        Use of your Account to buy o| lease goods or services. Cash Advanceg, Balance Transfers and cash-like
  P   urchase                           transactions are not PLrrchases. Tax             and associated fees are Purchases.
                                        'Ihis is the amount that is available for your use.
  C    redit L.irnit
                                        Wells Fargo Bank, N.A.
                   and
                                        The Account holde(s) who opened lhe Accoutlt,

                                                                               EXH IBIT              1

https://luvllrv200 Lwcllsl"argo,conr:842[3ldisclosc/l)isc]osurcSct'vle t                                                                            vl8t20t\)
           Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 48 of 63

                                                                                                                                                                 Page 2 o1'8


                   Your

.(3) conlacting You' You agree that we have your consenl to contacl you al any phone number, email address, or mailing oddtcss you provide for any Wells Fargo




to both of you. We may use voice recognilion technology to verify yorrr identity when you call. We rnay capture and slore your voiceprirl. for this purpose. We             nray
monilor and record any colls between you and us,

L   ac3lQ-tg!

Using Your Account
(41   Uslng Your Account. You lnay usa your consumer cradit cerd Account for Purchases, Bslsnce Trancfars, Cash Advances and any other transactions we                    allow.

who nray be engaglng in thc inlernet garnbling business. We are nol responsibls for anyone who refuses to accept your Card or any oilter Creclit Access Oovice, We
rnay decline atly lrarsaction al aDy time. Your credil card may nol be used to make a payment on any other Wells Fargo credit accouni.


Cash AdvancBe frotn ATMS. Cash Advances fronl A l Ms may bs limitod by anrounl, or frequency. The A'[M owner may have additional restrictions. It the ATM owner
charges any fee, thal fee will be included as parl of the lotal Cash Advance amount.


Cash Advances for Ovsrdrafl Protocllon. You                       elect to hrve an autontatic cash Advanco fronr your Accounl lo cover   al   ovenjraft on a linkcd Wells Fargo

      .   lhe amount of your overdraft; or
      '   $25.00

Except if

     ' the amount ot avallable cledit on your Card i5 less than the amount of lhe ovsrdraft or less lhan $25.00. we will lhen advance the 6moilnt of available credit.
'the APR and fees that apply to overdraft protection Bdvanc€s are listed in the lrnporlant Terms ot Your
                                                                                                             Credil C€rd A6count. Overdrall protection odvances, interest
and lees may cause your Amount balance lo exceed your credl( limit, lf there ts more than otle parson listod on lhB checking account (such as a joinl checking account)
lhat you havo linked for overdrafl protection. then:

      '   You will be responsible for Ell overdraft prolection advances regafdless of which person writos lhe check or e,rgages in any other transacrion (such as a dsblt
          card purchase) that causes llre overdraft; ard
      '   You agree io allow tts to disclose to any othel person on your checking aocount, thal lhis Card is liDked to your checking account for overdraft prolection.


We rcssrvo lhe right to cahcel. suspend, or chan0e your overdraR protoction service           rl   any lime, for any rea6on.


Gredlt Accegs Devices' SUPERCrIECKS can be used lo access your Accounl sinrilar to writing a check on a deposlt accounl, SUPERCHECKS checks will posl as a
balance lransfer only when lhsy are i[cludcd with a Balance Tmnsler olfar. lf a SUPERCHECKS check is not included with a Balance Transfer offer it will posl as a
Cash Arlvance. l'hey will ilrclude transaction fees and interest.


Sonre restrictions apply to SUPERCHECKS:

      '   They    may not be wntten as payntenl on any Wells Fargo account.
      '   They    rnay be used oilly hy the pefson whosc namc is printed on the check.
      .   They    nrusl bs writlcn in U.S. dollars.
      '   l-hey   cannot be certified.
      '   You catrtrol file a clsint sgailrst the bank when you have          a dlsp(te wilh a merchant about paynlenl for propcrty or services ilrat you paid lor using     a
          SUPERCHECKS check.
      '   Ws reserue tlre figlrt lo put conditions on lhe use ot SUPEITCHECKS clrecks ar'd lo reiect. decline and retunr unpaid any SUPERCI-llicKS chsck or advance          at
          our discrelion,




Agreenrenl.       \y'y'e   hsve no control over the devicc and canDol guaranlee lhe performance ol the devico.

Additionally:

      '   Yott shoulcl prolect the security of the device lhe $ame os y<>tir credit card or olher valuable iltormatio[.
      .   Tttere nray be third party fees rolaisd to the transacllon such as mobile carrier dala or nrossaging charges.

          remove or wanl to renrovn your Account irlormation fronr any lhird Fartylllohile device,


(5) Authorizqd Users. lf you lvish to havc an additional Card isst,od irr another person's name, please contact us and we will send you a Car(, wilh the name ot lhe

Caslr Advances (and all related interesl and fees) ntade by the authorized pe6on,


Ending Authorized Uscr Priviloges, lf you want to cnd an authorizcd user's privilege lo use y{)ur Accounl. you nust:

      '   Recover ond cleslroy lhot permn's Carcl. lf you do rct, you will conlinue lo bc liable for any charges nrsde, even il vou've advise(l us of your wish to cancel thc
          privilcctes. urlless you tell us to cailcel all Cards uod establi$h a new nccount for you,
      '   You musl notify us of your reqtiesl by contacling us at lhe rlLlrlber or1 the back of your Card or by mail at Wells Frrgo Rank, N.A., p.O Box 10342, t)es fu1oitres,
          lA 50306.




                                   EXHIBIT 1
lrltps://luvt'lw200l.rvellslargo.cont:8443iclisclose/Disclosureselvlct lllgl2glg
                Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 49 of 63
                                                                                                                                                                             Page 3   ol8

      use indicates his or hcr agreeln6nt lo pay us, and we rhsy, at our discretion, pu6!e ilte person for paynloDt of any c)utstanding Balance or any olher ch€rgos they
      aulhorize. You agree lo nolily €ach authorized person lhal they are subjecl lo all appllcable s€ctions of fllis Agreameni,

      lnformatlon about Authorlzod U5ors. You agtee lo give tls cBrlain personal inlormalion aboul each Autho(ized Uscr. You riust have permissiorl fronr each Authorizeri
      User allowing you to give us lhal personal infoflnalion. This nray lnclude name, address, social security rrunlbor, date of bitlh and cilize;ship.



     being used without your permission. You moy contaci us by phone 6t 800-642-4720*) or                 ir1      writing al Wells Fargo Card Servicqs, pO Box 10:147, Oes Moirres, iA

     your Accounl.


     (7) Protnisa to Pay. When yoo uEe your Accoultl or lel soiieone el6e.use it, you promise                 lo   poy the tolal amoiltl of the purchases, Cash ,,\6jygnss6, add balance

     Account ln full.


     (8) Credit      Lllnit.   We may assign the followinO limits to your Account:

     Cash Advanc€ Limit. We nray reslricl lhc anrount of your credit lhnit that bln be rieed for Caeh Advances.




     your ct edit lirtit Rt any time, including aulonralic credil line inireases for thos6 who quality.


                                             gurrrante e                         reserve the dght to deny tran caclions lor any rcason, s{ch as accoun default, suspected
                                             ambling, ol any indication ol increaserl risk rolatsd to the transaction. l[ you engage in a lruse, n)ts USe or gaming tn connectlon
                     or unlawful activity inlernet
     with carning or using polnts ot altempt to do so, we may    cl ose 0r rBstrict yorlr Wells Fargo cred card (6) Abuse, nriguoe or ganring incl udes but is not limltad to,
     making multiple ptlrchases and mulliple paymBnls during a billing cyclc whereby ,lh6 dollar Hrnounl fo( each fiurchasB ln the aggroq alo substantially axcoedE your cr6dit
     limit.  also trloy limi lhe number of authorizslions    allow duri il0 a poriod     tiril e




     the rnorchant.


     ntlmber. explralion date, or security code chonges. you should nolify lhe lherchant with your new card ir)formation. Some card networks provid; update
                                                                                                                                                            servicas and


     your (:srd intornlation changes. You should always provide each morchant wllh your hew card informalion bccauss some merchants do not subsffibe to such
                                                                                                                                                             network
     seruiccs.

     .fu-qLlgloq
     Chqnges To Thls Agreomsnt
     (1 0l chsngo ln Ternrs. We nlsy chan(e this Agreemenl at any lime, These changes ntay apply to exisling and luture balances.
                                                                                                                                       We will give you advence wriilen no.lice
     ol lhe changcs and a righl lo roioct th€ changes if roquir€d by law. We may rgqui/e you to close your Account or rake other actions if youlejeit lhe chairges.

     Il4r.!-!e.!ap




     pay any fees that apply.

           'AnnualFce.lfyoutaccounthasanannuclf€eilwillbechargedeaclryearyournccountisopen.ThcannualfeewillnotbebillcdatleryourAccountiscloserJ.
           .   Balanca Transfer Fee. Tltis fee n)ay bs charged on a balan{:o lranster transaclion,
           I   Cash Advance Fee. This tee may be chargecl on a Cash Advshce (rom your Account.
           '   Overdraft Protsctlorr Advarlcs Fee. This lee may be charged when an overdraft amounl is advanced lo the checkino accounl linked to your Crerlit Card Account
               l)y you.

               fee rnay be charged when thls is done.
           '   Lale Fee- This lee rnay be charged each tirne we do r)ot receive the requrred Mirrinrurn Fayment due by tho payltrent Ooe Dote,
           'RoturnedChecltorRctttrnedPaytnentFee.ThisleenlaybechargbdwheriapaymentisnolprocessecliltefirsitinreorisretLtrnedunpald,
           ' Rush Plaslic Fee. This fee may be chalged if yo( requested expedited dcllvery lor your credit card.

    lees which will be added to the Cesh Advanc€ balanc€ on your Account.


    {1   2) Foroi0n Currency 'lransactions.




t
    the date Dt lhe transaclion or the dale the transaotion is pdsted to yovr Accounl,




    and no foreian crtrrcrrcy coflversion fee is chargcd by lhe bank lor lhe tionsaction.




                                                                                     E'XHIBIT             1

    https://luvrlw200                I , wc lls   largo,uonr:84rt3/d isclose/Disc losureScrv                       lct                                                   I   /l gl20l9
             Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 50 of 63
                                                                                                                                                                       Page 4 of 8


thal apply to dilferenl types of bdlances.



subjccl to the applicable Standard or Stanclard Varieble APR terms.

How wo Cnlculate your Slandard Vadable APRa. ll your accounl has a variable ratB the APR will vary based on lhe U.S.'Prime Rate plus the applicablo "[4argid'.
SBe the lmportant Ternrs of Your Credit Card Account for lhe "Margin" on Purchases, bal8nce lransfers, Cash Advancos, ond overdraft prolection advances, and daily
periodic rates that apply to your Accounl. For sach Billing Period, we use the t.l.S. Prime Rale or lhe average of the U.S. Prime Rates (lf there ls more than one)

published or is not svailable, we nray select a sirnilar index. A change in lhB APR may inorease or decrease the tolal amotrnt ot interesl yorr pay and yortr Mlnllnunl
Paytnert due. ll the APR changes due lo a change in the U.S. Prime Raiq,,the new AFR will apply to both existing and f0ture balances on the tirst day ol your Billirrg
cycle. The APR wlll contlnue lo vsry even if your Accounl ls closed.

starrdard APRS. lf your nccounl is subjecl to StDndard APRs, lhe Standard APRs wlll not vary with th€ m8rket based on the U.      Sj. Prime Rate, Hwever, we may
charrge 'tlre Slandard APRs lrotn tlme to llme ln acoordance with the Change ln Terms informaliotr described in seclion 10. The rates lhat apply to your accounl are
llsted in ihe lnlporterll T6nns of Your Credit Csrd Account.

Daily Perlodlc Rates,'lhe daily periodic rales are calculeted by dividing Each applicable APR by 365.




('l 5) Whcn we Chargc lnterest. For mosl tran$actions. interest will be charged heginning otl the date a tr€nsactiort ls made on you[ account, We chnrge lnterest on d
fee beginning on lhe first day of the Eilling Cyde following.lhe Bllling Cycle in which lhu fee posted to your Accounl.


(16) Hare'g how arrd when speclflc Transsctlons, fees altd cfedlts are applied:

     '.    We     add tlte arno0nt of 9 Purchase or galance Transfer to tl\e Purchaao balanco as of lhe transaction dslg shown oll your stalBment.
           We     add Balailce Trunsfer fees to the Purchase bslance ds of the lrnnsaction dalo shown on your slalenlenl,
     .     We     add the antount of A Cagh Advance to the Cash Advanco balance as of lhe Itansaction date shown or your slaternenl.
     .     r r€   rdd Cash Advance Fees to lhe Cash Advanc€ balance as of the transaction date shown on your stotement,
      '    We     add lhe alnount ol any Overdrafl Prot€ctlon advance lo ltre Cash Advarce balance as ol lhe lransaclion dale slrown on your slatenrert.



we calculRto the inte/est. Seo 6ach section below lor delgils.

     1.               Calc.ulatlng the daily balance: lhe daily balance is calculated separately for each Fransaction category. We slart with the daily balance from lhe end of lho
                      proilous day. We add in any new Transactions shd other charges, including interest accroed on the prcvious day's balance. This means interest is
                  .   compounded dally. We then subtracl sny payments or credlts.

                      Exanrple for the Purchase Transaclion catogory:
                      Daily balance for purchases frcnr the previous day
                      + New purchases
                      + Fge6 and lntet€6t accrued on tlte previous day's TranEactlon Cdtegdry balance
                      - Paymenls, credlts and adiustmonts that poste(l tlrat day
                      = Now dally balanca for Purohacc8

     2.               Cstculatihg the Avsrags Dally Balance (A0S): we add up sll lhe daily balances for the Billing cycle starting with the beginnin0 balance of the first day of
                      the Billing Cycle, ]'his beglrlrring balance will include any unpaid tees from the prcvious Billino Cycle Rnd any late foos incurred during the currenl Billing
                      Cycle. Any daily balanre lhat is a cEdit lralance is treated as zero. We divicle this anrount lty the nurnber of days in the gilling Cycle.

                      ADB = surn oi daily balanoes + trumber of days in the flilling Cycle

     3.               lnterost Calculation: we calculate the rnterest chargc ior each lype of bala[ce by applying the doily periodic ratr    10   tl]e ADB and multiplyillg ihis by lhe
                      rurnber of duys   irr   the Billlng Cycle.

                      lntcrest Charge = daily periodic rate x ADB x nptnber of days in Eilling Cycle


(18l Graee Perlod, To avoid paylrg interest on new Purchasps you have to pay your entire New lSalance by tlre Oue OatB on yorrr slatement €ach Billing Psriod, You
cannol avoid inlerest on Cash Advan€es or Balance Transters. Your due date will be at leasl 25 days from the slalenlent closirlg dale arrti will be provided on your
billing slatemcnl.

9dck      {o.1!2p-

Billing Staterncnls Ar(l Payrncnts

the Paynlent Due Dale.



Paymenl Due Date,


Minirr)urrl Payllent. Your Minilnum Payme[l Due includes any anlount pasl duo plus lhe greater of:


           calculaled plus 1 % of the New Balance showtr on lhe billitrg statemcntt or

     2     $25.00 {or llre entire balirnce orr lhE Accourt if th€ f.lew Balance is less than $25.00).


We rcqutre yotr to pay any arnounl over the linrit of yo(r credit card accouni, However. lhal nmount ls nol includcd in your Mrnimuflr Payment Due.



                                                                                     EXHIBIT             1

https:l/luvrlw200 I .wcllsl'algo.conl:8443/disclosc/Disclo.sttt'cSet'vlet                                                                                                I   /18/?-0lc)
              Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 51 of 63
                                                                                                                                                                        Page 5 of       B



 The Mlnlmum Paymerlt ls roultded-up lo the next hlghest whole dDllar anrount. Credils wlll rlot be used to maet thc Minimum paymenl.


 Payment lnstructlons. Follow lhese instructions when maklng a paynlent:

        1.   You must pay ln lJ.S. dollsrs,
       2.    Paymenl must be nrade willt a persoltal check, money order or cashlerrs check and nrusl be issued fry a bank irr the Uniltsd States.
       3.    Electronic paytnents are accepted.
       4.    Do not mail caslr.



 by 5:00 p.m. st ths location your poymcnl is m8iled lo will be credited ss ot the date of receipl. It received after 5:00 p.m. they will be credited on llre following day.
 Payntenls made through V\blls Fargo Online Banking atwellsfar0o.com will be credlted besed on the cutolf tinle disclosed at the linle of tha transaclion, lt you io not
 follow th060 instruction6 yo{r paymerit may not bo crerlited for up to five doys after wc receivc it.

 Ch€cks or othel papgr docun)cnts lr18y be corlverted lo an electrorric lransaclion through procedures eslablishecl by tlre National Autotilaled Clestlng House
 nssocistiorl. ln lhis case, lhe ori0inal check or other docunlent lhat you send to us will not be retained, but a copy would be available lf raqucsted.

 Sonre of your availal)le line of credit may be held, at oor dlscrcllon, untll your payment is ltonored.

 You callnot psy lhis account using anotlrer Wells Fargo Bank, N.A. credit.orloan accounl or any Wells Fargo affiliated company credit or loan accoultt, you cannol use
 any SUPERCHECKS checks to make any payment on this Accolrnl.

 Getrelally, we will apply your Mitrinrutn Paynrent first to lower APR balar)ceE (suclr as Purcl)ases) before balances with hlgher ApRs (such as C;ash Advoncos).
 Paynrents ntarle ln excess ol th€ Minlrnum Fayment will be applied to balances with higher APRs lirct before balances v/ith lower onos,


 on your la$t billing stalement.


 lrregular Pay,nonts. lf you inlend to pay your Accouit in tull wllh 6n amourlt less lhan the Oi.rtstanding Balance, paynlents [rusl bc senl to: Wells Fargo, p.O.                Box
 1   0ll I 1 , Des Moines, lA 50306-031    1   . Please note that if wo accept s(ch payments we have every right ta Pursre full paym€nt.

 6gck lo-la!
 Othcr lmportant lnfonnation
 (21   ) Default / lmmediate Rcpaymcnt of Balance irr Ftrll. Your Accounl will be in default. and we nray rcquire inlnrediate payntert of your totfil Accounl ll:
        .    You  fail to pay a MlDitnum Payment bythe Paynrent Due Date;
        .    Any  payment is returnedi
        .    You  don't honor the term6 of this Agreement:
        .    You  made an untrue statement on your dpplicBUun; OR
        '    YoLt file for bankruptcry.



 lf tlris is a joinl Ascounl, a default by one of you will be a detault by all of you.


 attorney's lees, and court costs incurred in enforclng our rights under this agreement.


 (221 Re-Veritication of Credit lnforrnation. We can revicw any ihtorrnalio[ you provided on your credit application at any tinre. Thls may include:

        .    lloquesting credit bureau reports;
        '    Verilying your currenl credjl standingi
        .    VerilyinB yoilr employnlent, agsets snd inconre records.



 requiEfrents section of lhe Calilornia Vohicle Code (Seclion I 808.2'1         ),


 rs on such active duly military      serice. Please see lhe lnrportant Stalement Concefring Active Duly Militar Servicc soclion in        the Agreement tor rnore jnlorfation.




 orlly onB Account Hold€r,




agreenrent does not oflect any of our tights to etforce ihis Agreernent.


 (27) Phofie Monitoring. We           n]ny monitor an(i record arty ol your phone calls with us.



may iDc[rde:

        ',   Account hlstoryl
             Account pe{ormance;
        .    nccount slalus:
        '    Any violalions oF your account: and
        '    Any violaliorls of the lerrns ol lhis Agreenre[t.


                                                                                     EXHIBIT            1

htf ps:/i luvrlw2(X) Lrryells {nrgo.oom:8443i                          d   isclo,sclD isc losulcSuv ler                                                                I   lt 8/2019
          Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 52 of 63
                                                                                                                                                                 Page 6     of8

 'fhe sanle lntormation may be reported to the consurner reporting agencies for any additlonal card holdcrs. You may
                                                                                                                     dispute the accuracy ol the information that we
 report to colrsum€r reporting sgencies by writing to us at Wells Faroo Cradll Bureau Dispute Resolulion, P.O. 8ox 14517, Des Moilles, lA s0306-3s12, please describe

 provide us with an ldentity lh€ft roport.


 {291 Assignment, We may assign your Accounl and ani or all righls and obligations under lhe Agreement to a lhird party. You may not aE6ign your Accourtl or any of
 your obllgations under the Aoreenreill.


 (30) GovernlngLawl-ederal lawahdlhelaw€of $outhDakotagovernthisAgreomentandyouroccourt.
 B?ch lo toD

 Arbliretlon
 (31) Disputo Rogolutlon Prograrn: Arbltratlon Agreemont.

    1, Blndlng Arbltriltion,      You and Wells Fargo Bank, N,A, (lhe "Bank") agree thBt il a Oispute ari6es belween you and llre Bank, upon demand by either you or the
          Bank, lhe Oispute chsll bF resolved by the following arbilration process. Tlre foregoin0 notwllhslanding, the BEnk shall nol initiate an erbiiration to collect g
         consumer debt, btlt reserues the righl to arbitrate all olher disputes with its consumer cuglomers, A "Disputc" is any unresolved disagreement between you and
         the Bank. lt lncludes any disagreement relating in ahy way lo lhe Card or related servlces, Accounts, or nrattersi lo your usB of any of lhe Bank,s'banking
         localions of facililies; or lo any lreans you msy usB to access lhe gahk. lt includes claims bgsed on broken promises or conlracts, lorts, or othet wrongtul
         €ctions. lt also includes slatutory, comltlon law, and €quitable claims. A flispute also includes any disagre€ments alroui th€ nteaning or applicstion of lhis
         Arbitration Agroomcnt, This Arbitration Agreenlcnt shall survive lhe psymonl or closure of your nccount. YOU UNDERSTAND AND AGREE THAT yOU AND
         THE BANK ARE WAIVING THE RIGHT To A JURY TRIAL OR TRIAL BEFoRE A JUDGE tN A PUBLIC CQURT. As the Eole exceptton to this Arbitrarion
         Agreomenl, you and lhe Bank retain the right to pulsue in sm€ll claims court any Dispule lhat is within that coult's jqriscllction. ll either you or lho Bank fails to
         submit             arbitratlon                                    so
                                                          you OT            may                   to                    at                              lhel law6uit 0r other
         proceeding has been prevlously commenced, NEITHER YOU NOR TH E BAN K SHALL BE ENTITLED TO                                     CONSOLIDATE DISPUTES BY OR
         AGAINST OTHERS IN ANY ARBITRATION, OR TO INCL UDE IN ANY ARBITRA TION ANY Dts PUTE AS A R EPRE SENTA TIVE OR ME MBER OF A cLASS,
         OB To AcT lN ANY ARBITRATION lN TtlE INTER€ST OF THE GENERAL PuBLlc oR lN A PRIVATE ATTORNEY GENERAL cAPAclTY, Each Erbltration,
         lncluding the seleclion of the albitralo(s), shall be administered by the Amcrican Arbitralion Assmiation (AAA), or such olher adminlgtrotof as you and ths Bank

         Cornmemiel Arbltrallon Rule€ and lhe Supplemenial Procedures for Consumer nelated Disputes ("AAA Rules"). To the extsnt thal there is any vorinnce bttween
         the AAA Rules and {his Arbltratiorl Agreement, this Arbitralion Agre€mcnt shall control, nrbilrator(s) must he membors of th€ state bor whers lha atbitraiioh ls
         held, with experti€o in lhe 6ubsta[tiv€ laws applicable to lhe subject matter of the Dispulo. No arbilrstor or olher perty to an arbitration proceeding may disclose
         tlre existence, content, or results thereof, except for.disclosures of hlformation by I party required in the ordinary coursa ol its business or by appllcable lsw or


         the extent any provi$ion of thst Acl is inepplicable. unenlorcoable or invalid, the laws of the stale of Soulh Dakota. lf any ot lhe provi.eions of this Arblv€tion

         unentorceable, lhat invalid provision shall nol be sever6ble and this enlire Arbilration Agreenlcrrt shall be unenforceable.
    3    Rights Preserved, This Arbitratlon Agreetnent doe8 nol Frohibit ihd Panies from exercising any lawful rights or usino other Rveilable r€medies to prBserue,
         loreclose, or obtain posaesslon of real or polsonal propeny; exercise sslf-help remedies, including setofl and repossession righls; or obtain provislonal or
         ancillary romedies such as injuncllve rBlief. attachrnent, garnishrrerl, or the appointment of a receiver by a court of competenl iurisdiclion. Any slatuts ot
         llmltations spplimble to any Dlspule applies to any arbilrolion between the Partics, The provisions ol this Arbitration Agr€enrent shall survive termlnatlon.
         anrerldmenl, or expiration of the Card or any olher relationghip between you and lhe Bank.
         Foss !nd Erpensea of A,rtritratlon. Arbitmtion lees shall be determined by the nrles or procedures of lh€ Arbitration Administrator, unless llmlled by applicable
         law. Flease check with th6 Arbitration Adnliristrator to delermine the lees applicabls io any arbilralion you may lile. la lhe applicable law of lhe stote in which you
         opened your Account lirnits the alrount of feos and expens€s lo..be.poid by you, then no allocation of fees and exponses to yoo shall sxc€ed thiE limitation.
         Unless inconBistont with applicable law, each ol us shall bear the expense of ou. ov/n atlorney, expert and witness fees, regardless of which of rrs pravails in lhe
         arbilrElion.
    $. Active Duty Mllltary Scrulce.     lf yoil are on €ctive duty rnilitary service (including aciive guard or reserue service) or you are a spouse or dependent ot a person
         who is on such active duty mililary sdrvice, ihen the above Arbitration Agreement may rrot appiy to yon. Please see lmportanl Statement Concerning Active Outy
         lvlilitary Service in thi$ A0reemenl for more infoflnation.

Bi!e!-LqleD
Yout Billlns Righte
Keep Thls NotlcD For Filt(re Use. l hrs notice lells you ab6ut your rights and oUr rcspoosibilities under llre Fair Credit Billing Act.


(3?) What To Do lf You      Fi[d   a Mlstske   or Yout Statentent.     lf you lhink lhere is   ar1   error on your staternent. write to us at:

            Wclls Fargo Card Seruices
            P.O. tiox 522
             Des Moines. lA 50306-0522


hr your letlor, give us the following itlformatioo:

     .   Your name and Account hijmber;
     '   l'he dalc utd dollar amorrnl of the srspected error.
     .   lf you think thBrc is an error on your bill, descrihe what you believc rs wrong and why you believe it is a mist€ke.


You mugl contacl us:

         Within 60 days after lhe etror appeored on your stolcnrent.
         At least 3 busincss days belore an autonratad paynlent is scheduled, if you want lo slop paynreilt on lhe antounl you think is wrong



invegtigale any polFntial errors arrd you may have lo pay tlrts amorrrrt iil queslion.


What Wlll llappcn Atler We Raoclve Your Lett€r.


                                                                                 EXHIBIT                      1

lil tps://luvllw200 Lwc llslurgo.com:8443/clisc lose/l)i.sc losu reScrv                                           lct                                            I   /l gl70I   g
           Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 53 of 63
                                                                                                                                                                  Page 7 oll                  B




 Wrcrl wo r€ceivo your letter, we must do two things:
     1. Wthin    30 days ot receiving yotrr letter, w€ must tell you that we recelved your letter. We will also lell you if we have already corrected lhe error
     ?. Wthin    g0 days of receivlng your let(er, we must eilher correct the error or explain to you wlry we believe the bill is correcl,


 Wtile we invesligate whether or    not lhere has been an error:.

      .   We cannot try to collect the anrounl in question. or report you as delinquenl on that anrount.
      .   'l he
                charge in quosllon may remaln on your statemeni, and we may coDtinue lo charge you lnlerest on that amount.
      .   Wlileyoudonothavetopaythcsmounlinquesiiorr,youareresponsiblefortheremainderotyourbalance.
      .   We can apply any unpaid amounl against your credit.limit.


 After we finish our investiga'lion, one of two lhings will happ6n:

      .   lfw6nradeamislake:YouwillnothavelopaytheamountinquestionoranyinterestorotherfeesrelaledlolhBlamounl.
      .   lf we do nol believe there was a mislake: You wlll have lo p8y the amounl in (lre3tio|r, along with applicsble interest snd f€ss. We will s€nd you          a statentcnt of
          lhe amount you owe and the date paynrent is duq. Ws may lhen reporl you as dellnquenl if you do not pay lhg amount we think you owo.


lf you receivo our explanation bul slill believe your bill is wronq, you nrust wrile to us wlthin 10 days lelling us lhat you slill reluse lo pay, lf you do so, we cannot report
you a6 delinquent wiihoqt also reporting lhat you are questioning your bill, We must tell yorl the nar're of anyone io whom we reporled you as delinquent, and lve must
let lhose organizatiqns know when the natter lras beeD se(lled belween us. It we do not follow all of the nrles above, you do nol have to pey lhe amount you questlon
oven if your bill is correcl.


Your Rights lf Yotl Are Dlssstlsfied With Your Credit Card Purchases. lf you are dlssallElied with the goodo or deNlces thot you have purchased with your credit
carcl and you havs tried in good laith lo correct the problem with the merchant, you nray have the right not to pay the remalning smot|nt due on the Purchase,

To use thls righl, all of the lollowing must b€ lnre:

    1,    The Purchase m0st have been made in yoflr horne state orwilhhr 100 nriles o[ yout cur.enl mailino address, and lhe Purchase price tfl|st have baen tnoro lhon
          $50. (Nolg: Neithor of these ara necessary if your l,urchase was bascd on an adverlisenrenl we msilod to you, or if we own the company that sold you lhe goods
          or servk;eE,)
    2,    You musl have used your credit card for the Putchase, Purchases madc wilh Cash Advances from an ATM or wilh a check that accesges your credit cerd
          Account do not qualify.
    3.    You must lrot iet hsve lully pal'l for the PurchasB.


lf all of the crilerla above sre met and you dre slill dissati6fied with th6 Purchtrse, cont6ct us in writing at:

      Wells Fargo Card Seruices
      PO Box 522
      Des Moines, lA 50306-0522



think you owe an amounl rnd you do not pay, we may reporl yoil as delinqucnl.

tlack.!o&D
Actlve Duty Military Seruica
(33) IMPORTANT STATEMENT CONCERNING ACTIVE DUTY MILITARY SERVICE: lf you are on rctive duty nlilitary seNice when you apply tor or establish                                         thrs


any right to legal recourse under ady stat6 or federal l{rw.

MILITARY ANNUAL PERCENTAGE RATE: Federal Law provides irnportant protoclio,ts to membors of the Armed Forcos and their dep€ndenls relaling lo extetlsrons



panicipation fee charged (other than certain participation fees for a credit card account).



tlaGl!_tg,!gp

lnterpreter Certilicatlon

(34) lnterpreter Certification. lf you choose tg. diqcuss your credit card account                                                             with us in Spanish,
Chinese, Korean, Vietnamese, or Tagalog, please read the following,
By signing, usang or activfltino the credit card issued lo you. you cerlily tu u$ tt)al:


          tts the temrs and conditions contained in these documents,

          crBdil car'cl Accouot,
     *    You understand and agree lo lhe lerms and condilioils contained in llresc enclosed docutnenl$.



Certificacion de lntdrprete
{34) certificaciou dc lnt6rprote, Si ustcd opta por conversar 90l)re su cuenta do tarjeta da cr6dito corr rrosotros cn espaffol, chino, coreano, vietlarnits                              o
tilgalo, ien lo slguiente.

                                                                               EXHIBIT                1

http.s;//luvrlw200 Lwe              lls lirrgo,con-r :8443i d         isclosc/Disc losulcSclv             let                                                     I   /   I   8/:0    I   9
                 Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 54 of 63
                                                                                                                                                                                       Page 8        of8

 Al firtnar, ulilhar o activar la larjota de credlto elnilids a su nombre, usted cenffica anle rlosotros quo:

            '   Usted ha analizado el Contrato del Clienle y Oeclaracion.de Dlvulgaci6n con su inl6rprele, y quc usled y su int6rprete han tenido la oporlrrniclad de analizar y
                negociar con nosotros los tdflninos y condiciones contenldos en estos documentos.
            '   Su lnlerprcle liene por lo menos 18 Eios de edod y habla con tluidez tanlo en hrgl6s cofto en el idioma que usted haya elegido para conversaa con nosotros
                sobre los terntinos y corldiciones de su Cuenla dd tqrleta d€ credito.
            '   trsled entiende y estd de acuerdo con los t€rnrinos y condiclones conlenidos en ostos documentos adJunlos.

 ffiesFaflfie
 (3at   6gO**.               hltfftErStXu{iBl.N-ffij,             4rx. [ffii. ft0i{lffiIlt'lltflt'fifljt&efi#ffif8E-FfRFitlfl0$H, firuiltjlTiJ*.
 *-   afl       fr#,   &m ilmffi {*{fi isfitrJ{cfli     t, np*Ffi fi ft fi ;grx
        '       fiElsflltsffrftt$Hfitffiil           (*FBilt n (iln*Fil) , ffRa'fr$.tultmrifmeffii6,€trI{'1.4.S'lr**fi&{4.
        . glr{Et*r{4i}+#                   18   ;ft, iuAaw{jlii4ffifttr.ri.firr*,irBiilRil{lIFlFft{gl0!18ffi"F.08F#Slfrrft{fdtfif;-r.
        . l$Ilifi      # A ff UEJti    ltfl rH   C.*Ifi , 4   fttJ#   ilfi rf*it-.
 -EO{
 o-/\t It OIE
          u-

 (!a)   €S,\t         0!8.          EE. TlolE d!tttE Il40il eld Alge }flP.!01,54q, elA0, E!qq, WgHol C,b                                             AgElolE IlEt9l betallte               6tAi   A+,
 Et   ltgf          =q^l
            8.tot '?€Atg'
                                                                                                                                                                                                          r-l


 ?l610111l         !l#E clgrrsil                              n5$$9s,*t, ?titb 4sl0lul cle                         agfllt   gLtcl
                                           ^tg6tltrJ                                                        ^lg*
        . fldlb ?l8lE cqAl9l alil ltri E-olAl * Slll Il*Al0ll &6ll b916tfleq 0tqe! efiql EeEl p+&B tgel bE6tn sdg llqe ltn6LltJ
        . fldlq gqAlS lstll 0l80lq golEe! 0lLlA ?lalrl c!Ettc llIl E;p0ll &6l{ Ill1tl tsgg t4 Att6t^lrle C!q6lN Eol0ll e+ bi!alu0
        . fl6t= a+€l 01e"1^FJ e.q0{ gA}A et&€ 0l'o{l6tge0l 01olJ tgE}L.lU
 Xic Nhrin Vd Ngud'iTh6ng Dich
 (34) Xd,c Nh{n Vd Ngu&l Thdng Dlch Ndu (tui,vi chgn_theo                                krin trpung   mqrc   thi tin dgng cia minh   v6,i   ching t6l binq ti6ng Tdy Ban Nha, ti6ng Trung,li$ng
 Hin, tl6ng VlQt hoic Tagalog, vul ldng tlqa phan sau day.
 8;ing vi$c k!, si! dqng hoqc kich ho?l thd tin dvng d6 cdp cho qui vi, qu9 vt chung nhen vdl chung t6l rAng:
        .       Qu! vi dn lhAo lu6n voi th6ng dich vidn c0a minh vA Th6a Thudn Kh6ch hdng vir Tuyan Bd lidt L0 Th6ng Tin vi                              di   c6 co hdi trao adi va rtruong tu,qng vdi
                ching ldt vd ciic didu khodn vA dltu kifln n6u trong nhri'ng tBi ll{u niy.
                                                                                                        .


        'ThAngdichvi6ncr)aqu1i'vl t6i thi6utotu6l vAth6ngth?ocAli*ngAnhlsnhg6nno0mdquivi dachqnsldungddrl)ioluanvei chUngt6i vAcacdrAukhoAnvd
                di6u kiCn li6tr quarr ddn lruong muc thd lln clung cfl€ quY vi.
        .       QuV vi hi6u vA tldng   l   voi cdc tlidu khodn           vi   di6u kiOn duoc neu trong nh0ng rAi tteu dhh kem nAy,

 Sertipikasyon ng Tagapagsaling-wika
 (34) sottiplkaeyoh ng Tagapagsslihg-wlka. Kung pipiliin moilg talakayln ang lyong crsdlt card acsou[t ea amln sa wlkang Sparrislr, chinose, Kor8an,
 Victrramase, o Tagalog, paklbags ang surnusunod.

 Sa panlamaoitan ng paglagda, paggamit o pEg-dctivalo ng credil oartl rra.ibinigay sa iyo. pinatototohf,nan nro sa amin na:

        '       Tinalakay trro ang Kasunduan ng l(ostumer Et ang Pahsyag ng Pagsisiwalat ss iyong tagapag3allng-wlka at nabigyan ka n9 paokakataong talakayiD at
                nlakipagkasundo sa nmin sa n19a tunlunin at kundisyor)g nilaleman trg rnga dokutnentong ito.
        '       Anil iyong lagasaling-wika ay wala pang 18 taong gulang al lubos na marunong sa lnbles at sa wika na naplli mo para talakayln sa amh ng mga tuntunin al
                kundisyon nll iyonq credil Frd Accoutt,
        '       Nauunawaan at sinasang-ayun.rn mo ano mqa luntunin at kur)di6yor10 rrakasnad sa nrga nakalakip Da dokumenton0 ito,.




                                                                                               Well8 Fargo Card Sorvices
                                                                                          PO Box 10347, Des Mohres. lA 60308
                                                                                                  '   1-boo-F42412o;.
                                                              Hearing an(l Speech hnpsirod CustomorsI call thc TTY nunber 1.800-41 9-ZZ65ti

*B-a$X-laleu




 Core 0'l/19                                                                                                                                                                               M-121138.
                                                                                                                                                                                            LS    921 6




                                                                                                 EXHIBIT                1

https:/iluvrlrv200l.wellsfargo.com:8443/cli.sclose/l)isclosurcser.vlct                                                                                                                 I   /t 8t2019
O
ro                 Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 55 of 63
co
(o
o
L'
                                                                                                                                                                                                            cM-01
E    ATTOFINEY OR PARlY WTHOUT ATTORNEY (Nerre. State 8ar nunrrrer an(, address):                                              561660
o
o     Harlan M. Reoso, Esq. (Bar #1 '18226)
g     REESE LAW GROIJP
tf    31 6B l.lorrshead Avenue                                                                                                                          ectronically Filed
o
()
      Carlsbad, CA 92010                                                                                                                                ne 13,2019
     TELEPTIoNE No.;          760/842-5B50                                  FAX   No. (760t842-5865                                                      PERIOR COURT OF CALI
E
'6   ATToRNEYFoR lronrol:            WELLS FARGO BANK, N.A.                                                                                              UNTY OF SUTTER
g
o    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SUTTER                                                                                                       RK OF THE COURT
o     STREETADDRFSS: 1 175 CIV|c Cenler BIVd,.
c                                                                                                                                                         Brenda Johnson, Deputy
      MAILINGADORESSi 1175 Clvlc Center Blvd.,
,9   crrY AND Zrp coDE. Yuba City, CA 95993
c        ARANCHNAME: COt'RT I.IOIJSE EA.SITCIVII DIV
o    CASE NAME        WELLS FARGO BANK, N.A.
E                     ANGELA.J DIAZ
:l
 o
 o
!                                  CASE COVER SH                                                 Cornplox case Designatlon                             CASE NLJMBERi
 o                                                                                                                                                     cvcM19-0001317
 o
     [-l      untt'"ituu
              (Amount
                                                         m Limited
                                                            (Amount
                                                                                            counter         l--] Joinder
                                                                                                                                                       JI'OGE:
 o            demanded                                      denrancled is                   Filed wlth first appearance by defendant
 o
b                                                                                                                                                      DEFT:
                                                   Itenrs 1-,6 below must.be
-c   1.   UnecK one Dox Delow tor tne casc lype lnat besl descrtbes lhts case:
F    Auto     Tort                                                          Contract    .                                                   Provislonally Complex civil Litigation
              Auto (22)                                                            Breaclt of cotrlracVwarranty (06)                        (Cal. Rules of Court, rules 3.400-3.403)
              Uninsured nrotorist (46)                                        Y Rule 3.740 collecllons          (09)                                  Antitrusl/Trade regulatton (03)
     Othet Pl/PD/WD (Personal lnjury/Property                                      Olhor collectiorrs (09)                                            Construction defect (1 0)
     Damagcruron gf ul Death) Tort                                                 Irrsttrance coverage      (1 B)                                    Mass tort (40)

     E        Asb€stos (04)
              Product llability (24)
                                                                                   Other contract (37)
                                                                            Real Property.
                                                                                                                                                      Securities litigalion (28)
                                                                                                                                                      Environmental/Toxic tort (30)
              Medical malpractics (45)                                           Eminent domain/lnvetge                                               lnsurance coverage claims arising from th€
     t-l      Other PIIPDA/VD (23)                                                 condemnation (14)
                                                                                   Wronglul eviction (33)
                                                                                                                                                       above lisied provisionally complex case
     Non-Pl/PDAA/D (Other) Torl                                                                                                                        types (41)
              Bilsiness lort/uniair business practice (07)                         Other real property (26)                                 Enforcement of Judgment
              Civll ilghts (08)                                             Unlawful Deteiner                                                         Enforcement of judgment {20)
                                                                                                                                           fl
              Defamation (13)                                                      Commerclal (31)                                          Miscellaneous Civll Complailrt
              Fraud                                                                                                                                   ntco
                        (1   6)
              lntellectual property                 9)
                                                                                   lResidential (32)
                                                                                   Drugs (38)'
                                                                                                                                           I                   tzz)
                                                                                                                                                      Other complaint (not specilied above) (42)
                                               (1
                                                                                                                                           | |
              Protessional negllgenco (25)                                  J.udicial Review                                               Mlscellaneous Civll Fetition
              Other non-Pi/PD/WD tort (35)                                        Assel forfeiluie (05)                                               Partnership and corporale govertrance (21)
     Empl oyrnent                                                                  Petitiorr re: arbitration award (1 1)                              Other pelition (not specilied above) (43)
          Wrongful teilnination                 (3fi )                             Writ of mandate (02)
     H
     2,
              Other employnrent (15)
             This case           ls                not
                                                                            H      Other ;udicial revlew (39)
                                                                       conlplex under rule 3.400 of the califolnia Rules of coult, lf the case is complex, nlark the
             factcrs requirin0 excepti0nal jLrdicial rnarragernerrt:
             .. [_| Large number of separately represented parlies "'                   ' d.           Large nunrber of witnesses
             b.        I  Extensive
                              I     nlotion  practjce  rarsing difticult or rrovel         e.          Coordlnatlon with related actions pending in one or rnore courts
                                  lssues that will be llmc'-consunllnq to resolve                                        in other counties, states, oI countries, or in a fedcral ccurt
                       [l         Substanlral arnounl of documentary evidence                           f.               Substantlal postiudgnlent judiclal supervision
     3. ". Renredies sought fcheck all that apply): u      f      monciar] b.                                          nonnronetary; dsclaratory or'itljunclive       rellet c.              T-l     punitive
     4. Numbor of causes of aclion (specify):2
     5. This case                    ! is not         a class action suit.
     0. lf there are any known related cases, filo and servb a fiotice of related case.                         (You may use fonn CM-015.)
     rsorr, ("
                / l.-./       lla    M, Reese,
                                                                                                                                                ot:

              Plaintiff must llle lhis c.ovet sheel with lhe first naper {iled in tlre action or prr:ceeding (except snlall clainrs cases ol cases filecl
             under the Prol)ate Code, Family Co(,e, or Welfare and llrstitutions Code). (Cal. Rules of Court, rule 3,220.) Failure to file nlay resUlt
             in sanctions.
             File lhis cover sheet in addition to any cover shrjct required by locsl court rule.
             lf lhis oase is cornulex ttnder rttlr: 3.400 ct seq. of lhe Cslifornia Rulns of Court, you must serve a copy of this cover shoct onall
             other parlies to tlre tclion or proceedirrr;.
             Ullless this is a collecti0rts citse urtder ltrle 3.740 ol a cotnplex case, this cover sheel lvill be uscd tor slatistical prrrposes only.

     Fo.rn Adoptod lor Mnrilntorl,      (,r0
     J'rdicrol Courrcil ol Calik)in.r
                                                                                     CIVIL CASE COVER SHEET                                  Cnl. Rulcs ol Cdrn, rulee 2.J0, 3.220,3.400-3.403. ;] 7n0; Ca.
                                                                                                                                                              Slandards ol Jitrlid0l A(trnntsrrtioil. s{(j. :l_ jO
     C^r.o1ll lRnv JUly 1.'l0n7l                                                                                                                                                          vew.cwlinlo.ca      gDv
                Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 56 of 63

                                                                                                                                                                                 cM-o10
    ro praintirrs ancr others F'                                ?T.i:H;fln"'"tffii:J": H5*.*9,Y8:J*.?L.,,                  in a civir case, you must
    cotnplete and file, along with your first paper, the Civil Case Cbvei Sheet contained on page 1. This information will be used to
                                                                                                                                             conrpile
                                             ",|l'I*Y?Il:I:
    statistics about the types and nutnbers of cases filed. You must complele itenrs 'l through 6 on the sheet, ln item 1, yo.r must check
    one box for the case type that best describes lhe case. lf the case fits both a general anl a more speci{ic type of case listed in itenr
                                                                                                                                                    1,
    check the more speciFic one. lf the case has multiple causes of action, check the box that best indicates the prinrary cause of actiori
    lo assist you in completing the sheet, exarnples of the cases that belong irndereach case type in item 1 are provided below. A cover
    sheet ntust be filed only with your initial paper, Failure to file a cover sheet with the first paper filed in a civil case may subieci a party,
    its coulrsel, or both to sanclions under rules 2,30 and 3.220 of the California Rules ol Oourt.
    To Parties in Rule'3.740 Collections Cases,. A "colleclions case" under rule 3.740 is defined as an action for recovery of money
    owed in a sum stated to be certain thal is not more than $45,900, exctusive of interesl and attorney's fees, arising from a transaction in
   whichproperty,services,ornloneywasacquiredoncredit. Acollectionsoasedoesnolincludeanactionseekin{thefoffowing:
   damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a preludgmeit wiit or
                                                                                                                                   ift-iort
   attachment. The identification of a case as a rule 3.740 oollections case on this form means tlral it witt Oe exempt lrorn rhe general
   time-for-service requirements and case management rules, unless a defendant files a responsive pleading, A rule 3,740 collections
   case will be subject to the requiremenls for service and oblaining a judgrnent in rule 3.740,
   To Fa rties tn c om plex c as es. ln com ple cases on ly pa rties m ust als o use the Civil Case Cover c heet to d sig n
                                                                                                                                      ate whether rh
   ca se ls comp lex. lf pla ntift be lieves the case is comp lex u nder rule I 4 00 of the California Ru les of Cou rt, rh ts m USt be indica
                                                                                                                                               ted by
   co mpletiilg tlt appropria te boxes tn ilems a nd' 2 lf plaintiff design ales a case as comp le X, ihe cover sheet
                                                                                                                              m us be served with rh
   co mpl aint on       parties to the actio t]. A defen dant may file" and se rve 110 late th a n the ti me of its fi rst appea nce joi nder tn the
   pla intifls desig n ation   cou nter -desig natio n that he case IS not com     or if the     intiff has made no
                                                        '          CASE TYPES AND EXAMPLES
     Ailto Tort                                        Contraet                                             Provislonally Complox Civll Lltlgaflon (Cal,
       Auto (22)-Personal lnjury/Property                 Breach of ContracUWarranly (06)                   Rule6 of Court Rulss 3.400-3.403)
           DamageM/rongful Death                              Breacfr of Rerrtal/Lease                              AntitrusVTrade Regulalion (09)
       Uninsured Motorist (46) (if lhe                          Contrect (nol unlawful delahrcr                    Construclion Defect (1 0)
           case irrvolvcs an uninsured                                or wrcngfut eviction)                        Claims lnvolving Mass Iort (40)
           motorist clalm subjecl to                          Contracl^y'y'arranty Brea ch-Seller                  Securitles Lltigation (29)
           arbitration, check this item                          Plairrlill'(n ot fraud ot ne gtig ence )          Environmentsl/Toxic Tort (30)
           inslead of Auto)                                   Negllgent Breaclr of Contract/                       lnsurance Coverage Claims
     Other Pl/PD/WD (Personal lnlury/                           Warranty                                               (arising lrotn provision 6lly comptex
     Property Dama geiwrongful Death)                         Olher Breach of Conlract^/varranty                       case typ6 listed above) (41j,
    Tort                                                  Collectlons (e.g., money owed, open               Enforcement of Judgment
      Asbestos (04)                                           book accounts) (09)                                 Enforcsment of Judgtllent (20)
           nsbestos Property Damage                           C0llection Case-Seller Plaintilf                         Abstracl of Judgment (Ouf of
           Asbestos Personal lnjurv/                          Other Promissory Notc/CollocUons                               County)
               Wrongful Doalh                               . Case                                                       Confession of Judgment (non-
      Product Liabillty (not asbestos or                  lnsurance Coverage (not provisionally                               domeslic relaliotls)
           toxic/environntental) (24)                         contplex) (8|                                              Sisler State Judgment
      Medical Malpractice (45)                                Auto Subrogation                                           Administrative Agency Awar d
           Medical Malpractice-                               Other Covera0e                                                 (not unpaid taxes)
               Physicians & Surgcon$                      Other Coniracl (37)                                            Pelilion/Certificslion of Entry of
           Other Profossioual Fiealth Care                      Contractual. FraUd                                           Judgnrent ()n LJtlpaid Taxes
               Malpractice                                  '   Other Contract Dispute                                   Other Enforcement of Judgment
      Otlrot PI/PDMD (23)                             Real Property                                                          Case
           Prernises Liabllity (e,9., slip               Ernin6nt Domain/lnverse                            Mlscellaneous Clvil Complaint
               and fall)                                     Condenrnaliorr (14)                                   Rtco (27)
           lrrtentional Bodily lnjury/f,DAN[)            Wrongful Evictiorr (33)                                   Other Complaint (not specified
               (e.9., assault, vandalism)                Olh€r Real Property (e,9,. quiet litle) (26)                    ahove) (42t
           lntentional lnfl iotion of                        Writ of Fossession of Real F,roperty                        Declaralory Reliel Only
               Emotional Distress                            Morlgage Foreclosuro                                        lnjunctive Relief Only (non_
          Negligent lrrfliction of                           Quiel'l"itlc                                                    haras$menl)
               Emotional Dlstress                            Other Real Property (nol eminent                            Mechanics Lierr
          Other PIiPD/WD                                     domain, landlot d4ena nl, ot                                Other Commercial Contplairlt
    Non.Pl/Po/WD (Other) Tort                                foraclosuro)                                            .       Case(uonlon/non-conplex)
      Business Tort/lJnfair Business                  unlaw{ul Dstainer                                                  Olher Civil Complaint
          Practlce (07)                                  Cornrnercial (31)                                                        o   n   -tott/t1 o n-            pl ex )
                                                                                                                             0t                           c o nt
      Civil Rights (e.9., discilrnination,               Residential (32)                                   Mlscellaneous Civil petiilon
          falsc arrest) (nol civil                       Drugs (38) (if the case htvolves illegal                   Pstlnership and Corporate
               /rarcs.smenf) (08)                            drugs,.cltepl<. lhis item; othenvise,                      Governance (21.)
           Defantation (e.9., 6lander, litlel)               reporl as Commercial or Resittentia!)
               (1   3)                                Judlcial Revlew                                              Olher Petilion (not specified
       Fraud (1 6)                                       Asset Fodeitrrre (05)                                        above) (4Jl
       lntellcctual Proporty (1 9)                       Pelition Re; Arbitration Award (11)                          Civil Harassnlent
       Professional Negligence (25)                      Wlit of Mandale (02)                                         Workplace Violence
           Legal Malpructice                                    W'il-Adnlinistrative   Mand amus                         Elder/Dependent AdUlt
           Other Professional Malpractice                       Writ-Mandarnus on Limited Court                              Abuse
              (nol rnedical or legal)                             Case Matter                                            Eleclion Conlest
       Other Npn-FI/PD&VD'l'orr (35)                            Writ-Other Limited Court Case                            Petition for Nanre Charrge
    Flnployrnent                                                  Review                                              Petition for Reliet Froni Late
       Wrongful Termhratinn (36)                          Other JUdicidl Revio\^, (39)                                   Clainr
       Other Enrploynrer.rt (1 5)                               Review of Healtlr Oflicer Order                       Other Civit petilion
                                                                Nolice of Appeal-l"abor
                                                                  C            er Appeals
CrV-o1 0   llicv. July   1. 2D071
                                                                 CIVIL CASE COVER SHEET                                                                                      lJnoe 2 ol   ?
O
()                Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 57 of 63
@
(o
()    REESE LAW GROUP                                                                               Electronically Filed
o     Harlan Mr Reese, Esq. (Bar #11B226)                                                           June 13,2019
1c
      3168 Lionshead Averrue                                                                        SUPERIOR COURT OF. CALIFORNIA
 o
 0)
      Carlsbad, CA S2010                                                                            COUNTY OF SUTTER
      760i 842-5850                                                                                 CLERK OF THE COURT
 L
J                                                                                                   By: Brenda Johnson, Deputy
o
o
'6    Attorneys for Plaintiff,
      WELLS FARGO BANK, N.A.
o
co)
,9
                                         SUPERIOR COURT OF CALIFORNIA, COUNTY OF SUTTER
q)
E                                                         COURT HOUSE EAST/CIVIL DIV.
f
o
o
E      WELLS FARGO BANK, N.A.                                                      caseNo. CVCM19-0001317
.O
c
o
o
o)
6                                                             Plaintiff,           DECLARATION OF VENUE

       ANGETA J D|AZ          ,




       I am one of the attorneys of record for plaintiff. The following inforrration is known to me personally and if called to
       testify I could and would be willing to do so. This Court is the proper venue because:

       [-
            -l   fne contract entered into    or to be performed in this judicial district. The address where contract entered into or
                  to be performed is:

                                              Street                                                       City, Zip Code

       I         nt least one defendant resides in this judicial district, The address of the defendant       is:


                 .J 152 FRANTf LTN.AyE.APJ      ?q _ ,.," _-                   "   .yuBA crrY CA e5e91-534s                 .     _    __-"   .
                                         Street                                                            City, Zip Code

       'Ihis action is subject    to;                                               l--l
                                          I      CivitCode   section,1gl2.1o               civit Code section 2994.4.

       I declare under penalty of perjury under the laws of the state        of California                  oing is kue and correct.
       Date
                   €.*//,,?1?
                                                                                     n           e, Esq,
                                                                             Attorney for Plaintiff




                                                          DECLARATION OF VENUE
        Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 58 of 63



 1    Joseph M. Pleasant, Esq. (State Bar Number 179571)
      j p leasant@reesel awgroup.com
 2     3 168 Lionshead Avenue
      Carlsbad, CA92010
 3    Telephone 7 60.842.5850
      Attorney for defendants REESE LAW GROUP, APC
 4

 tr
 J    Susan M. Benson, Esq. (State Bar Number 146837)
      sbenson@bensonlegal.net
 6    Benson Legal APC
      6345 Balboa Boulevard, Suite 365
 1    Encino, CA 91316
      (8r 8) 708-12s0
 B

      Attorneys for Defendants REESE LAW GROUP, APC

10

11              I.INITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
T2
                                                   SACRAMENTO DIVISION
13
        ANGELA J,DTAZ,                                           Case No. 2: 1 9-cv-00995-MCE-CKD
I4
15                                     Plaintiff                 DECLARATION OF MICHAEL
                                                                 CAMPBELL IN SUPPORT OF'
I6                                                               SPBCIAL MOTION TO STRIKE
        REESE LAW GROUP,
71

1B                                     Defendant

I9
20
             I, Michael Campbell, declare I am over the age of l8 and have personal knowledge of the
2I
      following facts.
22
a)            1. I am employed   as a customer service represenfative   with   Reese Law Group   ("Reese"). My
LJ


24    current duties include, among other things, fielding calls from debtors who receive demand letters and

25    discussing settlement options.
26
             2. My employer maintains a data base in its computer       system with a file for each case in tlie
21
      firm's inventory. Regarding the handling of phone calls, I arn required to document thern. Specifically,
2B



       DECLARATION OF MICHAEL CAMPBELL
         Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 59 of 63



        once a phone call is terminated, I arn required to summarize the conversation in our computer system so
  1

  Z     we have a pennanent record of the substance of the     call. To refi'esh my recollection of my conversation

  3     with plaintiff in this ntatte.r, I pulled up her file and reviewed my notes which reli'eshed my recollection
  4
        oli my conversation   with her. A true and correct copy of an image of the computer screon documenting
  5
        the call which I used to refrcsh my recollection is attached hereto as   Exhibit     l.    The call took place on
  6

  't    May 13, 2019. She had oalled in and left a message, so I retumed her call.

  B             3.   She acknowledged that she had received the demand letter. After veri.fying her identity and

                                                                                             pay
:1.0
        the balance of the account was paid in   full. I did rrot have authority to accept   that offer but was willing
11
        to discuss other arrangemonts after having a chance to conf'er with the client. However, she became
7.2

1-3
        fiustrated; made a sornrnent about {iling for bankruptcy and hung up on me.

74              I declare uncler penalty of perjury under the laws of the State of California and the tlnitecl States

l- !r
        of America that the foregoing is true and correct.
16

L1
        DATED: June 11,2419
1B

19
tn
                                                                       Michael         bell
21
t)
.>a


24

25

to
ZI

2B

                                                               )
         DECLARA'|ION OF MICHAEL CAMPI}BLL
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 60 of 63




                     trXHIBIT                1
     Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 61 of 63




     561660
                                  i-(.^

                                                                        Docs      i                                                                                                                    t
     201 9/0s/1 3                         MCA                                               Carrier:   CINGULAR WIRLESS
         9/05/1 3                         MCA                                            Carrier Region: MARYSVILLE, CA
         9i05/1 3                         MCA xTalk                                   SUMMARY OF              CALL  RETURNED VM TO CONSUMER,
     20{Sn5n3                             MCA                                            530.300.7288 - RCVD OUR OL, VFD LAST 4 SSN AND
     201   gto5/13                        MCA                                            ADDR, ADVSD DEST COLL. CONSUMER OFFERED $tOO
     2019/05/1 3                          MCA                                            MONTH UNTIL PIF. INFORMED CONSUMER WILL HAVE A
     201 9i05/1 3                         MCA                                            RESPON$E FROM WF WITHIN 1 WK. CONSUMER
     20191a5t13                           lLlCA                                         RESPONOED "SO WHAT YOU ARE TELLING ME IS THAT I
     201 9/O5/1 3                         MCA                                           SHOULD FILE BK?" INFOMRED CONSUMER THAT I DIDNT
     2019/05i13                           MCA                                           IN ANY FORM IMPLY SHE SHOULD FILE BK. CONSUMER
     201 9/0511 3                         MCA                                           HUNG UP.
     2019tD5t13                           EDI         -EDl$tmp
                                                                                                  Financial St6mp via EDt
     201 9i05/'t 3                        EDI
                                                      -EDlStmp
                                                                                                  Financial Stanrp via EDI
     201 9/05/1 3                         EDI         .EDlStmp
                                                                                                  Financial Stamp via EDI
     201 S/05/{ 3                         MFE         Scsnl        'l                 AP1
           9t05t14                        EDI                                                              Financial                    EDI

     201 g/05/1 5                         EDI         MFileAdd                        postal srch add chng -buy

                      N€xt                      201                                                              0:0                                    6l:0r9/10/z9l
                                                                                                                               "-iFx
                rll
                       ^il
                              tlot4                    [Ctd+fl?]    Cdll   Sa€n                    [FGl    hrx         i   i           Atd.t';""d^-   &l€te lste
                                                                                                                                                                        ,   .- 1"11,^lY'tvtbl-".
                                                       ,                                                                                                                                           i
                                                                                r''                    I
                                                                                                                                                                                       *',r*k
                                                                                          !nikr                                                                                          *1ci
i6   i,r4'$&r          \i.   rcr'rar I      ,   d.n) nji,' ttt     _    '_---- -_'    -
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 62 of 63
Case 2:19-cv-00995-MCE-CKD Document 11 Filed 06/27/19 Page 63 of 63
